


Exhibit 10.1


AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC,
as Issuer
and
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee and Series 2014-2 Agent
_____________________
SERIES 2014-2 SUPPLEMENT
dated as of July 24, 2014
to
SECOND AMENDED AND RESTATED BASE INDENTURE
dated as of June 3, 2004
_____________________




Series 2014-2 2.50% Rental Car Asset Backed Notes, Class A
Series 2014-2 3.29% Rental Car Asset Backed Notes, Class B





 
 
 




--------------------------------------------------------------------------------




SERIES 2014-2 SUPPLEMENT, dated as of July 24, 2014 (this “Supplement”), among
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited liability
company established under the laws of Delaware (“ABRCF”), THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York), a limited
purpose national banking association with trust powers, as trustee (in such
capacity, and together with its successors in trust thereunder as provided in
the Base Indenture referred to below, the “Trustee”), and THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York), as agent
(in such capacity, the “Series 2014-2 Agent”) for the benefit of the Series
2014-2 Noteholders, to the Second Amended and Restated Base Indenture, dated as
of June 3, 2004, between ABRCF and the Trustee (as amended, modified or
supplemented from time to time, exclusive of Supplements creating a new Series
of Notes, the “Base Indenture”).
PRELIMINARY STATEMENT
WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that ABRCF and the Trustee may at any time and from time to time enter
into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;
NOW, THEREFORE, the parties hereto agree as follows:
DESIGNATION
There is hereby created a Series of Notes to be issued pursuant to the Base
Indenture and this Supplement, and such Series of Notes shall be designated
generally as the “Series 2014-2 Rental Car Asset Backed Notes”. The Series
2014-2 Notes shall be issued in up to three Classes, the first of which shall be
known as the “Class A Notes”, the second of which shall be known as the “Class B
Notes” and the third of which, if issued, shall be known as the “Class C Notes”.
On the Series 2014-2 Closing Date, ABRCF shall issue (i) one tranche of Class A
Notes, which shall be designated as the “Series 2014-2 2.50% Rental Car Asset
Backed Notes, Class A” and (ii) one tranche of Class B Notes, which shall be
designated as the “Series 2014-2 3.29% Rental Car Asset Backed Notes, Class B”.
Subsequent to the Series 2014-2 Closing Date, ABRCF may on any date during the
Series 2014-2 Revolving Period offer and sell additional Series 2014-2 Notes
subject to the conditions set forth in Section 5.15. Such additional Series
2014-2 Notes, if issued, shall be designated as the “Series 2014-2 Fixed Rate
Rental Car Asset Backed Notes, Class C”, and shall be referred to herein as the
“Class C Notes”.
The Class A Notes, Class B Notes and Class C Notes, if issued, together,
constitute the Series 2014-2 Notes. The Class B Notes shall be subordinated in
right of payment to the Class A Notes, to the extent set forth herein. The Class
C Notes, if issued, shall be subordinated in right of payment to the Class A
Notes and Class B Notes, to the extent set forth herein.
The proceeds from the sale of the Class A Notes and Class B Notes shall be
deposited in the Collection Account and shall be deemed to be Principal
Collections.



 
1
 




--------------------------------------------------------------------------------




The Series 2014-2 Notes are a non‑Segregated Series of Notes (as more fully
described in the Base Indenture). Accordingly, all references in this Supplement
to “all” Series of Notes (and all references in this Supplement to terms defined
in the Base Indenture that contain references to “all” Series of Notes) shall
refer to all Series of Notes other than Segregated Series of Notes.
ARTICLE I
DEFINITIONS
(a)    All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
Article, Section, Subsection or Exhibit references herein shall refer to
Articles, Sections, Subsections or Exhibits of this Supplement, except as
otherwise provided herein. Unless otherwise stated herein, as the context
otherwise requires or if such term is otherwise defined in the Base Indenture,
each capitalized term used or defined herein shall relate only to the Series
2014-2 Notes and not to any other Series of Notes issued by ABRCF. In the event
that a term used herein shall be defined both herein and in the Base Indenture,
the definition of such term herein shall govern.
(b)    The following words and phrases shall have the following meanings with
respect to the Series 2014-2 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:
“ABCR” means Avis Budget Car Rental, LLC.
“Adjusted Net Book Value” means, as of any date of determination, with respect
to each Adjusted Program Vehicle as of such date, the product of 0.965 and the
Net Book Value of such Adjusted Program Vehicle as of such date.
“Applicable Distribution Date” means each Distribution Date occurring after the
later of (i) the Optional Repurchase Distribution Date and (ii) the first
Distribution Date occurring during the Series 2014-2 Controlled Amortization
Period.
“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York City or in the city in which the
corporate trust office of the Trustee is located are authorized or obligated by
law or executive order to close.
“Certificate of Lease Deficit Demand” means a certificate substantially in the
form of Annex A to the Series 2014-2 Letters of Credit.
“Certificate of Termination Date Demand” means a certificate substantially in
the form of Annex D to the Series 2014-2 Letters of Credit.
“Certificate of Termination Demand” means a certificate substantially in the
form of Annex C to the Series 2014-2 Letters of Credit.



 
2
 




--------------------------------------------------------------------------------




“Certificate of Unpaid Demand Note Demand” means a certificate substantially in
the form of Annex B to the Series 2014-2 Letters of Credit.
“Class” means a class of the Series 2014-2 Notes, which may be the Class A
Notes, the Class B Notes or, if issued, the Class C Notes.
“Class A Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Series 2014-2 Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class A Noteholders pursuant to Section 2.5(e)(i) for the previous
Related Month was less than the Class A Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first Related Month in
the Series 2014-2 Controlled Amortization Period, the Class A Carryover
Controlled Amortization Amount shall be zero.
“Class A Controlled Amortization Amount” means, (i) with respect to any Related
Month during the Series 2014-2 Controlled Amortization Period other than the
Related Month immediately preceding the Series 2014-2 Expected Final
Distribution Date, $70,833,333.33 and (ii) with respect to the Related Month
immediately preceding the Series 2014-2 Expected Final Distribution Date,
$70,833,333.35.
“Class A Controlled Distribution Amount” means, with respect to any Related
Month during the Series 2014-2 Controlled Amortization Period, an amount equal
to the sum of the Class A Controlled Amortization Amount and any Class A
Carryover Controlled Amortization Amount for such Related Month.
“Class A Initial Invested Amount” means the aggregate initial principal amount
of the Class A Notes, which is $425,000,000.
“Class A Invested Amount” means, when used with respect to any date, an amount
equal to (a) the Class A Initial Invested Amount minus (b) the amount of
principal payments made to Class A Noteholders on or prior to such date.
“Class A Monthly Interest” means, with respect to (i) the initial Series 2014-2
Interest Period, an amount equal to $767,361.11 and (ii) any other Series 2014-2
Interest Period, an amount equal to the product of (A) one‑twelfth of the Class
A Note Rate and (B) the Class A Invested Amount on the first day of such Series
2014-2 Interest Period, after giving effect to any principal payments made on
such date.
“Class A Note” means any one of the Series 2014-2 2.50% Rental Car Asset Backed
Notes, Class A, executed by ABRCF and authenticated by or on behalf of the
Trustee, substantially in the form of Exhibit A‑1, Exhibit A-2 or Exhibit A-3.
Definitive Class A Notes shall have such insertions and deletions as are
necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.
“Class A Note Rate” means 2.50% per annum.



 
3
 




--------------------------------------------------------------------------------




“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.
“Class A Shortfall” has the meaning set forth in Section 2.3(g)(i).
“Class B Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Series 2014-2 Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class B Noteholders pursuant to Section 2.5(e)(ii) for the previous
Related Month was less than the Class B Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first Related Month in
the Series 2014-2 Controlled Amortization Period, the Class B Carryover
Controlled Amortization Amount shall be zero.
“Class B Controlled Amortization Amount” means with respect to any Related Month
during the Series 2014-2 Controlled Amortization Period, $12,500,000.
“Class B Controlled Distribution Amount” means, with respect to any Related
Month during the Series 2014-2 Controlled Amortization Period, an amount equal
to the sum of the Class B Controlled Amortization Amount and any Class B
Carryover Controlled Amortization Amount for such Related Month.
“Class B Initial Invested Amount” means the aggregate initial principal amount
of the Class B Notes, which is $75,000,000.
“Class B Invested Amount” means, when used with respect to any date, an amount
equal to (a) the Class B Initial Invested Amount minus (b) the amount of
principal payments made to Class B Noteholders on or prior to such date.
“Class B Monthly Interest” means, with respect to (i) the initial Series 2014-2
Interest Period, an amount equal to $178,208.33 and (ii) any other Series 2014-2
Interest Period, an amount equal to the product of (A) one-twelfth of the Class
B Note Rate and (B) the Class B Invested Amount on the first day of such Series
2014-2 Interest Period, after giving effect to any principal payments made on
such date.
“Class B Note” means any one of the Series 2014-2 3.29% Rental Car Asset Backed
Notes, Class B, executed by ABRCF and authenticated by or on behalf of the
Trustee, substantially in the form of Exhibit B‑1, Exhibit B‑2 or Exhibit B‑3.
Definitive Class B Notes shall have such insertions and deletions as are
necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.
“Class B Note Rate” means 3.29% per annum.
“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.
“Class B Shortfall” has the meaning set forth in Section 2.3(g)(ii).



 
4
 




--------------------------------------------------------------------------------




“Class C Noteholder” means the Person in whose name a Class C Note is registered
in the Note Register.
“Class C Notes” has the meaning set forth in the preamble.
“Class C Notes Closing Date” has the meaning set forth in Section 5.15.
“Clean-up Repurchase” means any optional repurchase pursuant to Section 5.1(a).
“Clean-up Repurchase Distribution Date” has the meaning set forth in Section
5.1(a).
“Clearstream” is defined in Section 4.2.
“Confirmation Condition” means, with respect to any Bankrupt Manufacturer which
is a debtor in Chapter 11 Proceedings, a condition that shall be satisfied upon
the bankruptcy court having competent jurisdiction over such Chapter 11
Proceedings issuing an order that remains in effect approving (i) the assumption
of such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment
Agreements) by such Bankrupt Manufacturer or the trustee in bankruptcy of such
Bankrupt Manufacturer under Section 365 of the Bankruptcy Code and at the time
of such assumption, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder or (ii) the execution, delivery
and performance by such Bankrupt Manufacturer of a new post‑petition
Manufacturer Program (and the related assignment agreements) on the same terms
and covering the same Vehicles as such Bankrupt Manufacturer’s Manufacturer
Program (and the related Assignment Agreements) in effect on the date such
Bankrupt Manufacturer became subject to such Chapter 11 Proceedings and, at the
time of the execution and delivery of such new post‑petition Manufacturer
Program, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder; provided that notwithstanding
the foregoing, the Confirmation Condition shall be deemed satisfied until the
90th calendar day following the initial filing in respect of such Chapter 11
Proceedings.
“DBRS” means DBRS, Inc.
“DBRS Equivalent Rating” means, with respect to any Person not rated by DBRS,
(i) if such Person is rated by all three of Moody’s, Standard & Poor’s and Fitch
Ratings, Ltd. (together, the “Equivalent Rating Agencies”), either (A) if at
least two Equivalent Rating Agencies have provided equivalent ratings with
respect to such Person, the DBRS equivalent of such equivalent ratings
(regardless of any rating from another Equivalent Rating Agency) or (B)
otherwise, the median of the DBRS equivalents of the ratings for such Person
provided by each of the three Equivalent Rating Agencies, (ii) if such Person is
rated by any two of the Equivalent Rating Agencies, the DBRS equivalent of the
lower of the ratings for such Person provided by the relevant Equivalent Rating
Agencies or (iii) if such Person is rated by only one of the Equivalent Rating
Agencies,  the DBRS equivalent of the rating for such Person provided by such
Equivalent Rating Agency.



 
5
 




--------------------------------------------------------------------------------




“DBRS Excluded Manufacturer Amount” means, as of any date of determination, an
amount equal to the excess, if any, of (x) the sum of the following amounts with
respect to each DBRS Non-Investment Grade Manufacturer as of such date: the
product of (i) to the extent such amounts are included in the calculation of
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date, all
amounts receivable as of such date by AESOP Leasing or the Intermediary from
such DBRS Non-Investment Grade Manufacturer and (ii) the DBRS Excluded
Manufacturer Receivable Specified Percentage for such DBRS Non-Investment Grade
Manufacturer as of such date over (y) the sum of the following amounts with
respect to each DBRS Non-Investment Grade Manufacturer as of such date: the
product of (i) the aggregate Net Book Value of any Vehicles subject to a
Manufacturer Program from such Manufacturer that have had a Turnback Date but
for which (A) AESOP Leasing or its Permitted Nominee continues to be named as
the owner of the Vehicle on the Certificate of Title for such Vehicle and (B)
AESOP Leasing or its agent continues to hold the Certificate of Title for such
Vehicle and (ii) the DBRS Turnback Vehicle Specified Percentage for such DBRS
Non-Investment Grade Manufacturer as of such date.
“DBRS Excluded Manufacturer Receivable Specified Percentage” means, as of any
date of determination, with respect to each DBRS Non-Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by DBRS to ABRCF and the Trustee and consented to by the
Requisite Series 2014-2 Noteholders with respect to such DBRS Non-Investment
Grade Manufacturer; provided, however, that as of the Series 2014-2 Closing Date
the DBRS Excluded Manufacturer Receivable Specified Percentage for each DBRS
Non-Investment Grade Manufacturer shall be 100%; provided, further, that the
initial DBRS Excluded Manufacturer Receivable Specified Percentage with respect
to any Manufacturer that becomes a DBRS Non-Investment Grade Manufacturer after
the Series 2014-2 Closing Date shall be 100%.
“DBRS Non-Investment Grade Manufacturer” means, as of any date of determination,
any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii) does not have
a long-term senior unsecured debt rating from DBRS (or, if such Manufacturer is
not rated by DBRS, a DBRS Equivalent Rating) of at least “BBB (low)”; provided
that any Manufacturer whose long-term senior unsecured debt rating from DBRS
(or, if such Manufacturer is not rated by DBRS, its DBRS Equivalent Rating) is
downgraded from at least “BBB (low)” to below “BBB (low)” after the Series
2014-2 Closing Date shall not be deemed a DBRS Non-Investment Grade Manufacturer
until the thirtieth (30th) calendar day following such downgrade.
“DBRS Turnback Vehicle Specified Percentage” means, as of any date of
determination: (i) with respect to each Manufacturer that has a long-term senior
unsecured debt rating from DBRS (or, if such Manufacturer is not rated by DBRS,
a DBRS Equivalent Rating) on such date of determination of at least “BB (low)”
but less than “BBB (low)”, 65%; (ii) with respect to each Manufacturer that has
a long-term senior unsecured debt rating from DBRS (or, if such Manufacturer is
not rated by DBRS, a DBRS Equivalent Rating) on such date of determination of at
least “B (low)” but less than “BB (low)”, 25%; and (iii) with respect to each
Manufacturer that has a long-term senior unsecured debt rating from DBRS (or, if
such Manufacturer is not rated by DBRS, a DBRS Equivalent Rating) on such date
of determination of “CCC” or below (or is not rated by DBRS or any Equivalent
Rating Agency on such date of determination), 0%; provided that any Manufacturer
whose long-term senior unsecured debt rating from DBRS is downgraded after the



 
6
 




--------------------------------------------------------------------------------




Series 2014-2 Closing Date (or, if such Manufacturer is not rated by DBRS, its
DBRS Equivalent Rating is lowered as a result of such Manufacturer being
downgraded by an Equivalent Rating Agency after the Series 2014-2 Closing Date)
shall be deemed to retain its long-term senior unsecured debt rating from DBRS
(or, if such Manufacturer is not rated by DBRS, its DBRS Equivalent Rating) in
effect immediately prior to such downgrade until the thirtieth (30th) calendar
day following such downgrade.
“Demand Note Issuer” means each issuer of a Series 2014-2 Demand Note.
“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2014-2 Letter of Credit, or any combination thereof, as the
context may require.
“Discounted Value” means, for each Remaining Distribution Amount, the amount
obtained by discounting such Remaining Distribution Amount from the applicable
Distribution Date to the Optional Repurchase Distribution Date in accordance
with accepted financial practice and at a discount factor equal to the
Reinvestment Yield with respect to such Remaining Distribution Amount.
“Euroclear” is defined in Section 4.2.
“Excess Collections” is defined in Section 2.3(f)(i).
“Excluded Manufacturer Amount” means, as of any date of determination, the
greater of the Moody’s Excluded Manufacturer Amount and the DBRS Excluded
Manufacturer Amount as of such date.
“Finance Guide” means the Black Book Official Finance/Lease Guide.
“Inclusion Date” means, with respect to any Vehicle, the date that is three
months after the earlier of (i) the date such Vehicle became a Redesignated
Vehicle and (ii) if the Manufacturer of such Vehicle is a Bankrupt Manufacturer,
the date upon which the Event of Bankruptcy which caused such Manufacturer to
become a Bankrupt Manufacturer first occurred.
“Lease Deficit Disbursement” means an amount drawn under a Series 2014-2 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.
“Make Whole Payment” means, with respect to any Series 2014-2 Note on any
Optional Repurchase Distribution Date, the pro rata share with respect to such
Series 2014-2 Note of the excess, if any, of (x) the sum of the Discounted
Values for each Remaining Distribution Amount with respect to each Applicable
Distribution Date over (y) the Series 2014-2 Invested Amount as of such Optional
Repurchase Distribution Date (determined after giving effect to any payments
made pursuant to Section 2.5(a) on such Distribution Date). 
“Market Value Average” means, as of any day, the percentage equivalent of a
fraction, the numerator of which is the average of the Selected Fleet Market
Value as of the preceding Determination Date and the two Determination Dates
precedent thereto and the denominator of



 
7
 




--------------------------------------------------------------------------------




which is the sum of (a) the average of the aggregate Net Book Value of all
Non‑Program Vehicles (excluding (i) any Unaccepted Program Vehicles, (ii) any
Excluded Redesignated Vehicles and (iii) any other Non‑Program Vehicles that are
subject to a Manufacturer Program with an Eligible Non‑Program Manufacturer with
respect to which no Manufacturer Event of Default has occurred and is
continuing) and (b) the average of the aggregate Adjusted Net Book Value of all
Adjusted Program Vehicles, in the case of each of clause (a) and (b) leased
under the AESOP I Operating Lease and the Finance Lease as of the preceding
Determination Date and the two Determination Dates precedent thereto.
“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2014-2 Principal Allocations with respect to such Related Month.
“Moody’s Excluded Manufacturer Amount” means, as of any date of determination,
an amount equal to the excess, if any, of (x) the sum of the following amounts
with respect to each Moody’s Non-Investment Grade Manufacturer as of such date:
the product of (i) to the extent such amounts are included in the calculation of
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date, all
amounts receivable as of such date by AESOP Leasing or the Intermediary from
such Moody’s Non-Investment Grade Manufacturer and (ii) the Moody’s Excluded
Manufacturer Receivable Specified Percentage for such Moody’s Non-Investment
Grade Manufacturer as of such date over (y) the sum of the following amounts
with respect to each Moody’s Non-Investment Grade Manufacturer as of such date:
the product of (i) the aggregate Net Book Value of any Vehicles subject to a
Manufacturer Program from such Manufacturer that have had a Turnback Date but
for which (A) AESOP Leasing or its Permitted Nominee continues to be named as
the owner of the Vehicle on the Certificate of Title for such Vehicle and (B)
AESOP Leasing or its agent continues to hold the Certificate of Title for such
Vehicle and (ii) the Moody’s Turnback Vehicle Specified Percentage for such
Moody’s Non-Investment Grade Manufacturer as of such date.
“Moody’s Excluded Manufacturer Receivable Specified Percentage” means, as of any
date of determination, with respect to each Moody’s Non‑Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by Moody’s to ABRCF and the Trustee and consented to by the
Requisite Series 2014-2 Noteholders with respect to such Moody’s Non‑Investment
Grade Manufacturer; provided, however, that as of the Series 2014-2 Closing Date
the Moody’s Excluded Manufacturer Receivable Specified Percentage for each
Moody’s Non‑Investment Grade Manufacturer shall be 100%; provided further that
the initial Moody’s Excluded Manufacturer Receivable Specified Percentage with
respect to any Manufacturer that becomes a Moody’s Non‑Investment Grade
Manufacturer after the Series 2014-2 Closing Date shall be 100%.
“Moody’s Non‑Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have either (A) a long-term corporate family rating of at least “Baa3”
from Moody’s or (B) if such Manufacturer does not have a long-term corporate
family rating from Moody’s as of such date, a long-term senior unsecured debt
rating of at least “Ba1” from Moody’s; provided that any Manufacturer whose
long-term corporate family rating is downgraded from at least “Baa3” to below
“Baa3” by Moody’s or whose



 
8
 




--------------------------------------------------------------------------------




long-term senior unsecured debt rating is downgraded from at least “Ba1” to
below “Ba1” by Moody’s, as applicable, after the Series 2014-2 Closing Date
shall not be deemed a Moody’s Non-Investment Grade Manufacturer until the
thirtieth (30th) calendar day following such downgrade.
“Moody’s Turnback Vehicle Specified Percentage” means, as of any date of
determination: (i) with respect to each Moody’s Non-Investment Grade
Manufacturer that has a long-term corporate family rating from Moody’s on such
date of determination of at least “Ba3” (or, if such Moody’s Non-Investment
Grade Manufacturer does not have a long-term corporate family rating from
Moody’s as of such date, a long-term senior unsecured debt rating of at least
“B1”), 65%; (ii) with respect to each Moody’s Non-Investment Grade Manufacturer
that has a long-term corporate family rating from Moody’s on such date of
determination of at least “B3” but less than “Ba3” (or, if such Moody’s
Non-Investment Grade Manufacturer does not have a long-term corporate family
rating from Moody’s as of such date, a long-term senior unsecured debt rating of
at least “Caa1” but less than “B1”), 25%; and (iii) with respect to any other
Moody’s Non-Investment Grade Manufacturer, 0%; provided that any Manufacturer
whose long-term corporate family rating or long-term senior unsecured debt
rating from Moody’s is downgraded after the Series 2014-2 Closing Date shall be
deemed to retain its long-term corporate family rating or long-term senior
unsecured debt rating, as applicable, from Moody’s in effect immediately prior
to such downgrade until the thirtieth (30th) calendar day following such
downgrade.
“Optional Repurchase” is defined in Section 5.1(b).
“Optional Repurchase Distribution Date” is defined in Section 5.1(b).
“Past Due Rent Payment” is defined in Section 2.2(g).
“Permanent Global Class A Note” is defined in Section 4.2.
“Permanent Global Class B Note” is defined in Section 4.2.
“Permanent Global Series 2014-2 Notes” is defined in Section 4.2.
“Pre‑Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2014-2 Demand Notes included in the Series 2014-2 Demand Note Payment
Amount as of the Series 2014-2 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of sixty (60) consecutive days) with respect to a Demand Note Issuer occurs
during such one‑year period, (x) the Pre‑Preference Period Demand Note Payments
as of any date during the period from and including the date of the occurrence
of such Event of Bankruptcy to and including the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without continuing
jurisdiction by the court in such proceedings shall equal the Pre‑Preference
Period Demand Note Payments as of the date of such occurrence for all Demand
Note Issuers and (y) the Pre‑Preference Period Demand Note Payments as of any
date after the conclusion or dismissal of such proceedings shall equal the



 
9
 




--------------------------------------------------------------------------------




Series 2014-2 Demand Note Payment Amount as of the date of the conclusion or
dismissal of such proceedings.
“Principal Deficit Amount” means, as of any date of determination, the excess,
if any, of (i) the Series 2014-2 Invested Amount on such date (after giving
effect to the distribution of the Monthly Total Principal Allocation for the
Related Month if such date is a Distribution Date) over (ii) the Series 2014-2
AESOP I Operating Lease Loan Agreement Borrowing Base on such date; provided,
however that the Principal Deficit Amount on any date occurring during the
period commencing on and including the date of the filing by any of the Lessees
of a petition for relief under Chapter 11 of the Bankruptcy Code to but
excluding the date on which each of the Lessees shall have resumed making all
payments of the portion of Monthly Base Rent relating to Loan Interest required
to be made under the AESOP I Operating Lease, shall mean the excess, if any, of
(x) the Series 2014-2 Invested Amount on such date (after giving effect to the
distribution of Monthly Total Principal Allocation for the Related Month if such
date is a Distribution Date) over (y) the sum of (1) the Series 2014-2 AESOP I
Operating Lease Loan Agreement Borrowing Base on such date and (2) the lesser of
(a) the Series 2014-2 Liquidity Amount on such date and (b) the Series 2014-2
Required Liquidity Amount on such date.
“Proposed Class C Notes” has the meaning set forth in Section 5.15.
“Pro Rata Share” means, with respect to any Series 2014-2 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2014-2 Letter of Credit
Provider’s Series 2014-2 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2014-2 Letters of Credit as
of such date; provided, that only for purposes of calculating the Pro Rata Share
with respect to any Series 2014-2 Letter of Credit Provider as of any date, if
such Series 2014-2 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2014-2
Letter of Credit made prior to such date, the available amount under such Series
2014-2 Letter of Credit Provider’s Series 2014-2 Letter of Credit as of such
date shall be treated as reduced (for calculation purposes only) by the amount
of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2014-2 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any demand under
its Series 2014-2 Letter of Credit).
“Reinvestment Yield” means, with respect to any Remaining Distribution Amount,
the sum of (i) 0.25% and (ii) the greater of (x) 0% and (y) the U.S Treasury
Rate with respect to such Remaining Distribution Amount.
“Remaining Distribution Amount” means, with respect to each Applicable
Distribution Date, the sum of (i) the sum of (x) an amount equal to the Class A
Controlled Amortization Amount with respect to the Related Month immediately
preceding such Applicable Distribution Date (or, if the Optional Repurchase
Distribution Date occurs after the September 2019 Distribution Date, the Class A
Controlled Amortization Distribution Amount with respect to the Related Month
preceding the first such Applicable Distribution Date) and (y) the interest that
will accrue on such amount from



 
10
 




--------------------------------------------------------------------------------




the Optional Repurchase Distribution Date to such Applicable Distribution Date
at the Class A Note Rate and (ii) the sum of (x) an amount equal to the Class B
Controlled Amortization Amount with respect to the Related Month immediately
preceding such Applicable Distribution Date (or, if the Optional Repurchase
Distribution Date occurs after the September 2019 Distribution Date, the Class B
Controlled Amortization Distribution Amount with respect to the Related Month
preceding the first such Applicable Distribution Date) and (y) the interest that
will accrue on such amount from the Optional Repurchase Distribution Date to
such Applicable Distribution Date at the Class B Note Rate.
“Required Controlling Class Series 2014-2 Noteholders” means (i) for so long as
any Class A Notes are outstanding, Class A Noteholders holding more than 50% of
the Class A Invested Amount and (ii) if no Class A Notes are outstanding, Class
B Noteholders holding more than 50% of the Class B Invested Amount (excluding,
for the purposes of making any of the foregoing calculations, any Series 2014-2
Notes held by ABCR or any Affiliate of ABCR unless ABCR is the sole Series
2014-2 Noteholder).


“Requisite Series 2014-2 Noteholders” means Class A Noteholders and Class B
Noteholders holding, in the aggregate, more than 50% of the Series 2014-2
Invested Amount (excluding, for the purposes of making the foregoing
calculation, any Series 2014-2 Notes held by ABCR or any Affiliate of ABCR
unless ABCR is the sole Series 2014-2 Noteholder).
“Restricted Global Class A Note” is defined in Section 4.1.
“Restricted Global Class B Note” is defined in Section 4.1.
“Selected Fleet Market Value” means, with respect to all Adjusted Program
Vehicles and all Non‑Program Vehicles (excluding (i) any Unaccepted Program
Vehicles, (ii) any Excluded Redesignated Vehicles and (iii) any other
Non‑Program Vehicles that are subject to a Manufacturer Program with an Eligible
Non‑Program Manufacturer with respect to which no Manufacturer Event of Default
has occurred and is continuing) as of any date of determination, the sum of the
respective Market Values of each such Adjusted Program Vehicle and each such
Non‑Program Vehicle, in each case subject to the AESOP I Operating Lease or the
Finance Lease as of such date. For purposes of computing the Selected Fleet
Market Value, the “Market Value” of an Adjusted Program Vehicle or a Non‑Program
Vehicle means the market value of such Vehicle as specified in the most recently
published NADA Guide for the model class and model year of such Vehicle based on
the average equipment and the average mileage of each Vehicle of such model
class and model year then leased under the AESOP I Operating Lease and the
Finance Lease; provided, that if the NADA Guide is not being published or the
NADA Guide is being published but such Vehicle is not included therein, the
Market Value of such Vehicle shall be based on the market value specified in the
most recently published Finance Guide for the model class and model year of such
Vehicle based on the average equipment and the average mileage of each Vehicle
of such model class and model year then leased under the AESOP I Operating Lease
or the Finance Lease; provided, further, that if the Finance Guide is being
published but such Vehicle is not included therein, the Market Value of such
Vehicle shall mean (x) in the case of an Adjusted Program Vehicle, the Adjusted
Net Book Value of such Adjusted Program Vehicle and (y) in the case of a
Non‑Program Vehicle, the Net Book Value of



 
11
 




--------------------------------------------------------------------------------




such Non‑Program Vehicle provided, further, that if the Finance Guide is not
being published, the Market Value of such Vehicle shall be based on an
independent third‑party data source selected by the Administrator and approved
by each Rating Agency that is rating any Series of Notes at the request of ABRCF
based on the average equipment and average mileage of each Vehicle of such model
class and model year then leased under the AESOP I Operating Lease or the
Finance Lease; provided, further, that if no such third‑party data source or
methodology shall have been so approved or any such third‑party data source or
methodology is not available, the Market Value of such Vehicle shall be equal to
a reasonable estimate of the wholesale market value of such Vehicle as
determined by the Administrator, based on the Net Book Value of such Vehicle and
any other factors deemed relevant by the Administrator.
“Series 2010-1 Notes” means the Series of Notes designated as the Series 2010-1
Notes.
“Series 2010-3 Notes” means the Series of Notes designated as the Series 2010-3
Notes.
“Series 2010-5 Notes” means the Series of Notes designated as the Series 2010-5
Notes.
“Series 2010-6 Notes” means the Series of Notes designated as the Series 2010-6
Notes.
“Series 2011-2 Notes” means the Series of Notes designated as the Series 2011-2
Notes.
“Series 2011-3 Notes” means the Series of Notes designated as the Series 2011-3
Notes.
“Series 2011-4 Notes” means the Series of Notes designated as the Series 2011-4
Notes.
“Series 2011-5 Notes” means the Series of Notes designated as the Series 2011-5
Notes.
“Series 2012-1 Notes” means the Series of Notes designated as the Series 2012-1
Notes.
“Series 2012-2 Notes” means the Series of Notes designated as the Series 2012-2
Notes.
“Series 2012-3 Notes” means the Series of Notes designated as the Series 2012-3
Notes.
“Series 2013-1 Notes” means the Series of Notes designated as the Series 2013-1
Notes.
“Series 2013-2 Notes” means the Series of Notes designated as the Series 2013-2
Notes.
“Series 2014-1 Notes” means the Series of Notes designated as the Series 2014-1
Notes.
“Series 2014-2 Accounts” means each of the Series 2014-2 Distribution Account,
the Series 2014-2 Reserve Account, the Series 2014-2 Collection Account, the
Series 2014-2 Excess Collection Account and the Series 2014-2 Accrued Interest
Account.
“Series 2014-2 Accrued Interest Account” is defined in Section 2.1(b).
“Series 2014-2 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2014-2 AESOP I
Operating Lease Vehicle



 
12
 




--------------------------------------------------------------------------------




Percentage as of such date and (b) the excess of (i) the AESOP I Operating Lease
Loan Agreement Borrowing Base as of such date over (ii) the Excluded
Manufacturer Amount as of such date.
“Series 2014-2 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2014-2 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denominator of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.
“Series 2014-2 Agent” is defined in the recitals hereto.
“Series 2014-2 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2014-2 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).
“Series 2014-2 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2014-2 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).
“Series 2014-2 Cash Collateral Account” is defined in Section 2.8(f).
“Series 2014-2 Cash Collateral Account Collateral” is defined in Section 2.8(a).
“Series 2014-2 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2014-2 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Series
2014-2 Liquidity Amount (after giving effect to any withdrawal from the Series
2014-2 Reserve Account on such Distribution Date) over the Series 2014-2
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2014-2 Enhancement Amount (after giving effect to any withdrawal
from the Series 2014-2 Reserve Account on such Distribution Date) over the
Series 2014-2 Required Enhancement Amount on such Distribution Date; provided,
however that, on any date after the Series 2014-2 Letter of Credit Termination
Date, the Series 2014-2 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2014-2 Available Cash Collateral Account Amount over
(y) the Series 2014-2 Demand Note Payment Amount minus the Pre‑Preference Period
Demand Note Payments as of such date.
“Series 2014-2 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2014-2 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2014-2 Letter of Credit Liquidity Amount as
of such date.
“Series 2014-2 Closing Date” means July 24, 2014.
“Series 2014-2 Collateral” means the Collateral, each Series 2014-2 Letter of
Credit, each Series 2014-2 Demand Note, the Series 2014-2 Distribution Account
Collateral, the Series 2014-2 Cash Collateral Account Collateral and the Series
2014-2 Reserve Account Collateral.



 
13
 




--------------------------------------------------------------------------------




“Series 2014-2 Collection Account” is defined in Section 2.1(b).
“Series 2014-2 Controlled Amortization Period” means the period commencing upon
the opening of business on August 1, 2019 (or, if such day is not a Business
Day, the Business Day immediately preceding such day) and continuing to the
earliest of (i) the commencement of the Series 2014-2 Rapid Amortization Period,
(ii) the date on which the Series 2014-2 Notes are fully paid and (iii) the
termination of the Indenture.
“Series 2014-2 DBRS Highest Enhanced Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage, (a) the numerator of
which is the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease that were manufactured by a Manufacturer that does not have a
long-term senior unsecured debt rating from DBRS (or, if such Manufacturer is
not rated by DBRS, a DBRS Equivalent Rating) of at least “BBB (low)” as of such
date and (b) the denominator of which is the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date.
“Series 2014-2 DBRS Highest Enhancement Rate” means, as of any date of
determination, the sum of (a) 29.50% and (b) the highest, for any calendar month
within the preceding twelve calendar months, of the greater of (x) an amount
(not less than zero) equal to 100% minus the Measurement Month Average for the
immediately preceding Measurement Month and (y) an amount (not less than zero)
equal to 100% minus the Market Value Average as of the Determination Date within
such calendar month (excluding the Market Value Average for any Determination
Date which has not yet occurred).
“Series 2014-2 DBRS Intermediate Enhanced Vehicle Percentage” means, as of any
date of determination, 100% minus the sum of (a) the Series 2014-2 DBRS Lowest
Enhanced Vehicle Percentage and (b) the Series 2014-2 DBRS Highest Enhanced
Vehicle Percentage.
“Series 2014-2 DBRS Intermediate Enhancement Rate” means, as of any date of
determination, the sum of (a) 26.00% and (b) the highest, for any calendar month
within the preceding twelve calendar months, of the greater of (x) an amount
(not less than zero) equal to 100% minus the Measurement Month Average for the
immediately preceding Measurement Month and (y) an amount (not less than zero)
equal to 100% minus the Market Value Average as of the Determination Date within
such calendar month (excluding the Market Value Average for any Determination
Date which has not yet occurred).
“Series 2014-2 DBRS Lowest Enhanced Vehicle Percentage” means, as of any date of
determination, a fraction, expressed as a percentage, (a) the numerator of which
is the sum, without duplication, of (1) the aggregate Net Book Value of all
Program Vehicles leased under the AESOP I Operating Lease that are manufactured
by Eligible Program Manufacturers having long-term senior unsecured debt ratings
from DBRS (or, with respect to any Manufacturer that is not rated by DBRS, a
DBRS Equivalent Rating) of “BBB” or higher as of such date, (2) so long as any
Eligible Non-Program Manufacturer has a long-term senior unsecured debt rating
from DBRS (or, if any such Manufacturer is not rated by DBRS, a DBRS Equivalent
Rating) of “BBB” or higher and no Manufacturer Event of Default has occurred and
is continuing with respect to such Eligible Non-Program Manufacturer, the
aggregate Net Book Value of all Non-Program Vehicles leased under



 
14
 




--------------------------------------------------------------------------------




the AESOP I Operating Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (3) the lesser of (A) the sum of (x)
if as of such date any Eligible Program Manufacturer has a long-term senior
unsecured debt rating from DBRS (or, if any such Manufacturer is not rated by
DBRS, a DBRS Equivalent Rating) of “BBB (low)”, the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Program Manufacturer as of such date and (y) if as of such
date any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating from DBRS (or, if any such Manufacturer is not rated by DBRS, a DBRS
Equivalent Rating) of “BBB (low)” and no Manufacturer Event of Default has
occurred and is continuing with respect to such Eligible Non-Program
Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (B) 25% of the aggregate Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of such date
and (b) the denominator of which is the aggregate Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of such date.
“Series 2014-2 DBRS Lowest Enhancement Rate” means, as of any date of
determination, 23.50%.
“Series 2014-2 DBRS Required Enhancement Amount” means, as of any date of
determination, the product of (i) the Series 2014-2 DBRS Required Enhancement
Percentage as of such date and (ii) the Series 2014-2 Invested Amount as of such
date.
“Series 2014-2 DBRS Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) the Series 2014-2 DBRS Lowest
Enhancement Rate as of such date and (B) the Series 2014-2 DBRS Lowest Enhanced
Vehicle Percentage as of such date, (ii) the product of (A) the Series 2014-2
DBRS Intermediate Enhancement Rate as of such date and (B) the Series 2014-2
DBRS Intermediate Enhanced Vehicle Percentage as of such date, and (iii) the
product of (A) the Series 2014-2 DBRS Highest Enhancement Rate as of such date
and (B) the Series 2014-2 DBRS Highest Enhanced Vehicle Percentage as of such
date.
“Series 2014-2 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit C, as amended, modified or restated from
time to time.
“Series 2014-2 Demand Note Payment Amount” means, as of the Series 2014-2 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2014-2 Demand Notes pursuant to Section 2.5(b) or (c) that were
deposited into the Series 2014-2 Distribution Account and paid to the Series
2014-2 Noteholders during the one year period ending on the Series 2014-2 Letter
of Credit Termination Date; provided, however, that if an Event of Bankruptcy
(or the occurrence of an event described in clause (a) of the definition
thereof, without the lapse of a period of sixty (60) consecutive days) with
respect to a Demand Note Issuer shall have occurred during such one year period,
the Series 2014-2 Demand Note Payment Amount as of the Series 2014-2 Letter of
Credit Termination Date shall equal the Series 2014-2 Demand Note Payment Amount
as if it were calculated as of the date of such occurrence.



 
15
 




--------------------------------------------------------------------------------




“Series 2014-2 Deposit Date” is defined in Section 2.2.
“Series 2014-2 Distribution Account” is defined in Section 2.9(a).
“Series 2014-2 Distribution Account Collateral” is defined in Section 2.9(d).
“Series 2014-2 Eligible Letter of Credit Provider” means a Person satisfactory
to ABCR and the Demand Note Issuers and having, at the time of the issuance of
the related Series 2014-2 Letter of Credit, a long‑term senior unsecured debt
rating (or the equivalent thereof) of at least “A1” from Moody’s and at least “A
(high)” from DBRS and a short term senior unsecured debt rating of at least
“P‑1” from Moody’s and at least “R-1” from DBRS that is (a) a commercial bank
having total assets in excess of $500,000,000, (b) a finance company, insurance
company or other financial institution that in the ordinary course of business
issues letters of credit and has total assets in excess of $200,000,000 or (c)
any other financial institution; provided, however, that if a Person is not a
Series 2014-2 Letter of Credit Provider (or a letter of credit provider under
the Supplement for any other Series of Notes), then such Person shall not be a
Series 2014-2 Eligible Letter of Credit Provider until ABRCF has provided 10
days’ prior notice to the Rating Agencies that such Person has been proposed as
a Series 2014-2 Letter of Credit Provider.
“Series 2014-2 Enhancement” means the Series 2014-2 Cash Collateral Account
Collateral, the Series 2014-2 Letters of Credit, the Series 2014-2 Demand Notes,
the Series 2014-2 Overcollateralization Amount and the Series 2014-2 Reserve
Account Amount.
“Series 2014-2 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2014-2 Overcollateralization Amount as of such date, (ii)
the Series 2014-2 Letter of Credit Amount as of such date, (iii) the Series
2014-2 Available Reserve Account Amount as of such date and (iv) the amount of
cash and Permitted Investments on deposit in the Series 2014-2 Collection
Account (not including amounts allocable to the Series 2014-2 Accrued Interest
Account) and the Series 2014-2 Excess Collection Account as of such date.
“Series 2014-2 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2014-2 Enhancement Amount is less than the Series
2014-2 Required Enhancement Amount as of such date.
“Series 2014-2 Excess Collection Account” is defined in Section 2.1(b).
“Series 2014-2 Expected Final Distribution Date” means the February 2020
Distribution Date.
“Series 2014-2 Final Distribution Date” means the February 2021 Distribution
Date.
“Series 2014-2 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however that the initial Series 2014-2
Interest Period shall commence on and include the Series 2014-2 Closing Date and
end on and include August 20, 2014.



 
16
 




--------------------------------------------------------------------------------




“Series 2014-2 Invested Amount” means, as of any date of determination, the sum
of the Class A Invested Amount as of such date and the Class B Invested Amount
as of such date.
“Series 2014-2 Invested Percentage” means as of any date of determination:
(a)    when used with respect to Principal Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction, the
numerator of which shall be equal to the sum of the Series 2014-2 Invested
Amount and the Series 2014-2 Overcollateralization Amount, determined during the
Series 2014-2 Revolving Period as of the end of the Related Month (or, until the
end of the initial Related Month, on the Series 2014-2 Closing Date), or, during
the Series 2014-2 Controlled Amortization Period and the Series 2014-2 Rapid
Amortization Period, as of the end of the Series 2014-2 Revolving Period, and
the denominator of which shall be the greater of (I) the Aggregate Asset Amount
as of the end of the Related Month or, until the end of the initial Related
Month, as of the Series 2014-2 Closing Date, and (II) as of the same date as in
clause (I), the sum of the numerators used to determine the invested percentages
for allocations with respect to Principal Collections (for all Series of Notes
and all classes of such Series of Notes); and
(b)    when used with respect to Interest Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction, the numerator of which
shall be the Accrued Amounts with respect to the Series 2014-2 Notes on such
date of determination, and the denominator of which shall be the aggregate
Accrued Amounts with respect to all Series of Notes on such date of
determination.
“Series 2014-2 Lease Interest Payment Deficit” means, on any Distribution Date,
an amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 2.2(a), (b), (c) or (d) would have been
allocated to the Series 2014-2 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 2.2(a), (b), (c) or (d) have been allocated to the Series
2014-2 Accrued Interest Account (excluding any amounts paid into the Series
2014-2 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including the Business Day immediately preceding such Distribution Date.
“Series 2014-2 Lease Payment Deficit” means either a Series 2014-2 Lease
Interest Payment Deficit or a Series 2014-2 Lease Principal Payment Deficit.
“Series 2014-2 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2014-2 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 2.5(b) on
account of such Series 2014-2 Lease Principal Payment Deficit.



 
17
 




--------------------------------------------------------------------------------




“Series 2014-2 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2014-2 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2014-2 Lease Principal Payment
Carryover Deficit for such Distribution Date.
“Series 2014-2 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit D issued by a Series 2014-2 Eligible Letter
of Credit Provider in favor of the Trustee for the benefit of the Series 2014-2
Noteholders.
“Series 2014-2 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2014-2 Letter of Credit on which no draw has been
made pursuant to Section 2.8(c), as specified therein, and (ii) if the Series
2014-2 Cash Collateral Account has been established and funded pursuant to
Section 2.8, the Series 2014-2 Available Cash Collateral Account Amount on such
date and (b) the aggregate outstanding principal amount of the Series 2014-2
Demand Notes on such date.
“Series 2014-2 Letter of Credit Expiration Date” means, with respect to any
Series 2014-2 Letter of Credit, the expiration date set forth in such Series
2014-2 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2014-2 Letter of Credit.
“Series 2014-2 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2014-2 Letter of Credit on which no draw has been made
pursuant to Section 2.8(c), as specified therein, and (b) if the Series 2014-2
Cash Collateral Account has been established and funded pursuant to Section 2.8,
the Series 2014-2 Available Cash Collateral Account Amount on such date.
“Series 2014-2 Letter of Credit Provider” means the issuer of a Series 2014-2
Letter of Credit.
“Series 2014-2 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2014-2 Notes are fully paid and (b) the Series
2014-2 Termination Date.
“Series 2014-2 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (g) of Article III; provided, however, that any event or
condition of the type specified in clauses (a) through (g) of Article III shall
not constitute a Series 2014-2 Limited Liquidation Event of Default if the
Trustee shall have received the written consent of the Requisite Series 2014-2
Noteholders waiving the occurrence of such Series 2014-2 Limited Liquidation
Event of Default. The Trustee shall promptly (but in any event within two days)
provide the Rating Agencies with written notice of such waiver.
“Series 2014-2 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2014-2 Letter of Credit Liquidity Amount on such date and (b)
the Series 2014-2 Available Reserve Account Amount on such date.
“Series 2014-2 Maximum Amount” means any of the Series 2014-2 Maximum
Manufacturer Amounts, the Series 2014-2 Maximum Non‑Eligible Manufacturer
Amount, the Series 2014-2



 
18
 




--------------------------------------------------------------------------------




Maximum Non‑Program Vehicle Amount, the Series 2014-2 Maximum Specified States
Amount or the Series 2014-2 Maximum Used Vehicle Amount.
“Series 2014-2 Maximum Hyundai Amount” means, as of any day, an amount equal to
20% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.
“Series 2014-2 Maximum Individual Isuzu/Subaru Amount” means, as of any day,
with respect to Isuzu or Subaru individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
“Series 2014-2 Maximum Kia Amount” means, as of any day, an amount equal to 10%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.
“Series 2014-2 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2014-2 Maximum Mitsubishi Amount, the Series 2014-2 Maximum Individual
Isuzu/Subaru Amount, the Series 2014-2 Maximum Hyundai Amount, the Series 2014-2
Maximum Kia Amount or the Series 2014-2 Maximum Suzuki Amount.
“Series 2014-2 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.
“Series 2014-2 Maximum Non-Eligible Manufacturer Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.
“Series 2014-2 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2014-2 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
“Series 2014-2 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 85% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of Default has occurred, and in each case leased
under the AESOP I Operating Lease or the Finance Lease as of such date, and the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.
“Series 2014-2 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.
“Series 2014-2 Maximum Suzuki Amount” means, as of any day, an amount equal to
7.5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.
“Series 2014-2 Maximum Used Vehicle Amount” means, as of any day, an amount
equal to 5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.



 
19
 




--------------------------------------------------------------------------------




“Series 2014-2 Monthly Interest” means, with respect to any Series 2014-2
Interest Period, the sum of the Class A Monthly Interest and the Class B Monthly
Interest, in each case with respect to such Series 2014-2 Interest Period.
“Series 2014-2 Monthly Lease Principal Payment Deficit” means, on any
Distribution Date, an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 2.2(a), (b), (c) or
(d) would have been allocated to the Series 2014-2 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 2.2(a), (b), (c) or (d) have been allocated to the Series 2014-2
Collection Account (without giving effect to any amounts paid into the Series
2014-2 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including the Business Day immediately preceding such Distribution Date.
“Series 2014-2 Moody’s Highest Enhanced Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (a) the numerator
of which is the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease that are either not subject to a Manufacturer Program or not
eligible for repurchase under a Manufacturer Program as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.
“Series 2014-2 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the sum of (a) 51.00% and (b) the highest, for any calendar month
within the preceding twelve calendar months, of the greater of (x) an amount
(not less than zero) equal to 100% minus the Measurement Month Average for the
immediately preceding Measurement Month and (y) an amount (not less than zero)
equal to 100% minus the Market Value Average as of the Determination Date within
such calendar month (excluding the Market Value Average for any Determination
Date which has not yet occurred).
“Series 2014-2 Moody’s Intermediate Enhanced Vehicle Percentage” means, as of
any date of determination, 100% minus the sum of (a) the Series 2014-2 Moody’s
Lowest Enhanced Vehicle Percentage and (b) the Series 2014-2 Moody’s Highest
Enhanced Vehicle Percentage.
“Series 2014-2 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 46.25%.
“Series 2014-2 Moody’s Lowest Enhanced Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage, (a) the numerator of
which is the sum, without duplication, of (1) the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease that are
manufactured by Eligible Program Manufacturers having a long‑term corporate
family rating of “Baa2” or higher from Moody’s as of such date (or, if any
Eligible Program Manufacturer does not have a long-term corporate family rating
from Moody’s as of such date, a long-term senior unsecured debt rating of at
least “Baa3” from Moody’s as of such date), (2) so long as any Eligible
Non‑Program Manufacturer has a long‑term corporate family rating of “Baa2” or
higher from Moody’s as of such date (or, if any Eligible Non-Program
Manufacturer does not



 
20
 




--------------------------------------------------------------------------------




have a long-term corporate family rating from Moody’s as of such date, a
long-term senior unsecured debt rating of at least “Baa3” from Moody’s as of
such date) and no Manufacturer Event of Default has occurred and is continuing
with respect to such Eligible Non‑Program Manufacturer, the aggregate Net Book
Value of all Non‑Program Vehicles leased under the AESOP I Operating Lease
manufactured by each such Eligible Non‑Program Manufacturer that are subject to
a Manufacturer Program and remain eligible for repurchase thereunder as of such
date and (3) the lesser of (A) the sum of (x) if as of such date any Eligible
Program Manufacturer has a long‑term corporate family rating of “Baa3” from
Moody’s as of such date (or, if any Eligible Program Manufacturer does not have
a long-term corporate family rating from Moody’s as of such date, a long-term
senior unsecured debt rating of at least “Ba1” from Moody’s as of such date),
the aggregate Net Book Value of all Program Vehicles leased under the AESOP I
Operating Lease manufactured by each such Eligible Program Manufacturer as of
such date and (y) if as of such date any Eligible Non‑Program Manufacturer has a
long‑term corporate family rating of “Baa3” from Moody’s as of such date (or, if
any Eligible Non-Program Manufacturer does not have a long-term corporate family
rating from Moody’s as of such date, a long-term senior unsecured debt rating of
at least “Ba1” from Moody’s as of such date) and no Manufacturer Event of
Default has occurred and is continuing with respect to such Eligible Non‑Program
Manufacturer, the aggregate Net Book Value of all Non‑Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Non‑Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (B) 25% of the aggregate Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of such date
and (b) the denominator of which is the aggregate Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of such date.
“Series 2014-2 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 42.75%.
“Series 2014-2 Moody’s Required Enhancement Amount” means, as of any date of
determination, the product of (i) the Series 2014-2 Moody’s Required Enhancement
Percentage as of such date and (ii) the Class A Invested Amount as of such date.
“Series 2014-2 Moody’s Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) the Series 2014-2 Moody’s
Lowest Enhancement Rate as of such date and (B) the Series 2014-2 Moody’s Lowest
Enhanced Vehicle Percentage as of such date, (ii) the product of (A) the Series
2014-2 Moody’s Intermediate Enhancement Rate as of such date and (B) the Series
2014-2 Moody’s Intermediate Enhanced Vehicle Percentage as of such date, and
(iii) the product of (A) the Series 2014-2 Moody’s Highest Enhancement Rate as
of such date and (B) the Series 2014-2 Moody’s Highest Enhanced Vehicle
Percentage as of such date.
“Series 2014-2 Note Owner” means each beneficial owner of a Series 2014-2 Note.
“Series 2014-2 Noteholder” means any Class A Noteholder, any Class B Noteholder
or, if the Class C Notes have been issued, any Class C Noteholder.
“Series 2014-2 Notes” means, collectively, the Class A Notes, the Class B Notes
and any Class C Notes, if issued.



 
21
 




--------------------------------------------------------------------------------




“Series 2014-2 Overcollateralization Amount” means the excess, if any, of (x)
the Series 2014-2 AESOP I Operating Lease Loan Agreement Borrowing Base as of
such date over (y) the Series 2014-2 Invested Amount as of such date.
“Series 2014-2 Past Due Rent Payment” is defined in Section 2.2(g).
“Series 2014-2 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2014-2 Invested
Amount as of such date and the denominator of which is the Aggregate Invested
Amount as of such date.
“Series 2014-2 Principal Allocation” is defined in Section 2.2(a)(ii).
“Series 2014-2 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with respect to the Series 2014-2
Notes and ending upon the earliest to occur of (i) the date on which the Series
2014-2 Notes are fully paid, (ii) the Series 2014-2 Final Distribution Date and
(iii) the termination of the Indenture.
“Series 2014-2 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2014-2 Letter of Credit Provider for draws
under its Series 2014-2 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.
“Series 2014-2 Repurchase Amount” is defined in Section 5.1.
“Series 2014-2 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of the Series 2014-2 Invested Amount and the
Series 2014-2 Required Overcollateralization Amount as of such date.
“Series 2014-2 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the greater of (A) the excess of (x) the Series
2014-2 Moody’s Required Enhancement Amount as of such date over (y) the Class B
Invested Amount as of such date and (B) the Series 2014-2 DBRS Required
Enhancement Amount as of such date, (ii) the Series 2014-2 AESOP I Operating
Lease Vehicle Percentage as of the immediately preceding Business Day of the
excess, if any, of the Non-Program Vehicle Amount as of such date over the
Series 2014-2 Maximum Non-Program Vehicle Amount as of such date, (iii) the
Series 2014-2 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the aggregate Net Book Value of
all Vehicles manufactured by Mitsubishi and leased under the Leases as of such
date over the Series 2014-2 Maximum Mitsubishi Amount as of such date, (iv) the
Series 2014-2 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the aggregate Net Book Value of
all Vehicles manufactured by Isuzu or Subaru, individually, and leased under the
Leases as of such date over the Series 2014-2 Maximum Individual Isuzu/Subaru
Amount as of such date, (v) the Series 2014-2 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Hyundai and
leased under the Leases as of such date over the Series 2014-2 Maximum Hyundai
Amount as of such date, (vi) the Series 2014-2



 
22
 




--------------------------------------------------------------------------------




AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Kia and leased under the Leases as of such date over
the Series 2014-2 Maximum Kia Amount as of such date, (vii) the Series 2014-2
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Suzuki and leased under the Leases as of such date over
the Series 2014-2 Maximum Suzuki Amount as of such date, (viii) the Series
2014-2 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the Specified States Amount as
of such date over the Series 2014-2 Maximum Specified States Amount as of such
date, (ix) the Series 2014-2 AESOP I Operating Lease Vehicle Percentage as of
the immediately preceding Business Day of the excess, if any, of the
Non-Eligible Manufacturer Amount as of such date over the Series 2014-2 Maximum
Non-Eligible Manufacturer Amount as of such date and (x) the Series 2014-2 AESOP
I Operating Lease Vehicle Percentage as of the immediately preceding Business
Day of the excess, if any, of the Net Book Value of all Vehicles leased under
the Leases as of such date that were used vehicles at the time of acquisition
over the Series 2014-2 Maximum Used Vehicle Amount as of such date.
“Series 2014-2 Required Liquidity Amount” means, as of any date of
determination, an amount equal to the product of 2.00% and the Series 2014-2
Invested Amount as of such date.
“Series 2014-2 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Series 2014-2 Required Enhancement
Amount over the sum of (i) the Series 2014-2 Letter of Credit Amount as of such
date, (ii) the Series 2014-2 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted Investments on deposit in the Series
2014-2 Collection Account (not including amounts allocable to the Series 2014-2
Accrued Interest Account) and the Series 2014-2 Excess Collection Account on
such date.
“Series 2014-2 Required Reserve Account Amount” means, for any date of
determination, an amount equal to the greater of (a) the excess, if any, of the
Series 2014-2 Required Liquidity Amount as of such date over the Series 2014-2
Letter of Credit Liquidity Amount as of such date and (b) the excess, if any, of
the Series 2014-2 Required Enhancement Amount over the Series 2014-2 Enhancement
Amount (excluding therefrom the Series 2014-2 Available Reserve Account Amount
and calculated after giving effect to any payments of principal to be made on
the Series 2014-2 Notes) as of such date.
“Series 2014-2 Reserve Account” is defined in Section 2.7(a).
“Series 2014-2 Reserve Account Collateral” is defined in Section 2.7(d).
“Series 2014-2 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2014-2 Available Reserve Account Amount
over the Series 2014-2 Required Reserve Account Amount on such Distribution
Date.
“Series 2014-2 Revolving Period” means the period from and including the Series
2014-2 Closing Date to the earlier of (i) the commencement of the Series 2014-2
Controlled Amortization Period and (ii) the commencement of the Series 2014-2
Rapid Amortization Period.



 
23
 




--------------------------------------------------------------------------------




“Series 2014-2 Shortfall” means, on any Distribution Date, the sum of the Class
A Shortfall and the Class B Shortfall on such Distribution Date.
“Series 2014-2 Termination Date” means the February 2021 Distribution Date.
“Series 2014-2 Trustee’s Fees” means, for any Distribution Date during the
Series 2014-2 Rapid Amortization Period on which there exists a Series 2014-2
Lease Interest Payment Deficit, a portion of the fees payable to the Trustee in
an amount equal to the product of (i) the Series 2014-2 Percentage as of the
beginning of the Series 2014-2 Interest Period ending on the day preceding such
Distribution Date and (ii) the fees owing to the Trustee under the Indenture;
provided that the Series 2014-2 Trustee’s Fees in the aggregate for all
Distribution Dates shall not exceed 1.1% of the Series 2014-2 Required AESOP I
Operating Lease Vehicle Amount as of the last day of the Series 2014-2 Revolving
Period.
“Supplement” is defined in the preamble hereto.
“Temporary Global Class A Note” is defined in Section 4.2.
“Temporary Global Class B Note” is defined in Section 4.2.
“Temporary Global Series 2014-2 Notes” is defined in Section 4.2.
“Termination Date Disbursement” means an amount drawn under a Series 2014-2
Letter of Credit pursuant to a Certificate of Termination Date Demand.
“Termination Disbursement” means an amount drawn under a Series 2014-2 Letter of
Credit pursuant to a Certificate of Termination Demand.
“Trustee” is defined in the recitals hereto.
“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2014-2
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.
“U.S. Treasury Rate” means, with respect to any Remaining Distribution Amount, a
rate determined one Business Day prior to the Optional Repurchase Distribution
Date that is equal to the U.S. Treasury rate on such date (determined by
reference to Bloomberg Financial Markets Commodities News) with a maturity equal
to the period from such Optional Repurchase Distribution Date to the Applicable
Distribution Date with respect to such Remaining Distribution Amount (or, if
such maturity is unavailable, such rate shall be determined by linear
interpolation using the U.S. Treasury rates with the two closest maturities to
such period).
(c)    Any amounts calculated by reference to the Series 2014-2 Invested Amount
(or any component thereof) on any date shall, unless otherwise stated, be
calculated after giving effect to any payment of principal made to the
applicable Class A Noteholders and the applicable Class B Noteholders on such
date.



 
24
 




--------------------------------------------------------------------------------




ARTICLE II

With respect to the Series 2014-2 Notes, the following shall apply:
Section 2.1.    Establishment of Series 2014-2 Collection Account, Series 2014-2
Excess Collection Account and Series 2014-2 Accrued Interest Account.
(a)    All Collections allocable to the Series 2014-2 Notes shall be allocated
to the Collection Account.
(b)    The Trustee will create three administrative subaccounts within the
Collection Account for the benefit of the Series 2014-2 Noteholders: the Series
2014-2 Collection Account (such sub‑account, the “Series 2014-2 Collection
Account”), the Series 2014-2 Excess Collection Account (such sub‑account, the
“Series 2014-2 Excess Collection Account”) and the Series 2014-2 Accrued
Interest Account (such sub‑account, the “Series 2014-2 Accrued Interest
Account”).
Section 2.2.    Allocations with Respect to the Series 2014-2 Notes. The net
proceeds from the initial sale of the Class A Notes and the Class B Notes will
be deposited into the Collection Account on the Series 2014-2 Closing Date and
the net proceeds from any issuance of Class C Notes shall be deposited into the
Collection Account on the Class C Notes Closing Date. On each Business Day on
which Collections are deposited into the Collection Account (each such date, a
“Series 2014-2 Deposit Date”), the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate all amounts
deposited into the Collection Account in accordance with the provisions of this
Section 2.2.
(a)    Allocations of Collections During the Series 2014-2 Revolving Period.
During the Series 2014-2 Revolving Period, the Administrator will direct the
Trustee in writing pursuant to the Administration Agreement to allocate, prior
to 11:00 a.m. (New York City time) on each Series 2014-2 Deposit Date, all
amounts deposited into the Collection Account as set forth below:
(i)    allocate to the Series 2014-2 Collection Account an amount equal to the
Series 2014-2 Invested Percentage (as of such day) of the aggregate amount of
Interest Collections on such day. All such amounts allocated to the Series
2014-2 Collection Account shall be further allocated to the Series 2014-2
Accrued Interest Account; and
(ii)    allocate to the Series 2014-2 Excess Collection Account an amount equal
to the Series 2014-2 Invested Percentage (as of such day) of the aggregate
amount of Principal Collections on such day (for any such day, the “Series
2014-2 Principal Allocation”).



 
25
 




--------------------------------------------------------------------------------




(b)    Allocations of Collections During the Series 2014-2 Controlled
Amortization Period. With respect to the Series 2014-2 Controlled Amortization
Period, the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate, prior to 11:00 a.m. (New York City time)
on any Series 2014-2 Deposit Date, all amounts deposited into the Collection
Account as set forth below:
(i)    allocate to the Series 2014-2 Collection Account an amount determined as
set forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2014-2 Accrued Interest Account; and
(ii)    allocate to the Series 2014-2 Collection Account an amount equal to the
Series 2014-2 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2014-2 Notes in accordance with
Section 2.5, (A) first, in respect of the Class A Notes in an amount equal to
the Class A Controlled Distribution Amount and (B) second, in respect of the
Class B Notes in an amount equal to the Class B Controlled Distribution Amount,
in each case with respect to the Related Month; provided, however, that if the
Monthly Total Principal Allocation exceeds the sum of the Class A Controlled
Distribution Amount and the Class B Controlled Distribution Amount, in each case
with respect to the Related Month, then the amount of such excess shall be
allocated to the Series 2014-2 Excess Collection Account.
(c)    Allocations of Collections During the Series 2014-2 Rapid Amortization
Period. With respect to the Series 2014-2 Rapid Amortization Period, other than
after the occurrence of an Event of Bankruptcy with respect to ABCR, any other
Lessee or any Permitted Sublessee, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate, prior to 11:00
a.m. (New York City time) on any Series 2014-2 Deposit Date, all amounts
deposited into the Collection Account as set forth below:
(i)    allocate to the Series 2014-2 Collection Account an amount determined as
set forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2014-2 Accrued Interest Account; and
(ii)    allocate to the Series 2014-2 Collection Account an amount equal to the
Series 2014-2 Principal Allocation for such day, which amount shall be used in
accordance with Section 2.5 to make principal payments in respect of the Class A
Notes until the Class A Notes have been paid in full, and after the Class A
Notes have been paid in full shall be used to make principal payments in respect
of the Class B Notes until the Class B Notes have been paid in full; provided
that if on any Determination Date (A) the Administrator determines that the
amount anticipated to be available from Interest Collections allocable to the
Series 2014-2 Notes and other amounts available pursuant to Section 2.3 to pay
the sum of (x) the Series 2014-2 Monthly Interest for the next succeeding
Distribution Date and (y) any unpaid Series 2014-2 Shortfall on such
Distribution Date (together with interest on such Series 2014-2 Shortfall) will
be less than the sum of (I) the Series 2014-2 Monthly



 
26
 




--------------------------------------------------------------------------------




Interest for such Distribution Date and (II) such Series 2014-2 Shortfall
(together with interest thereon) and (B) the Series 2014-2 Enhancement Amount is
greater than zero, then the Administrator shall direct the Trustee in writing to
reallocate a portion of the Principal Collections allocated to the Series 2014-2
Notes during the Related Month equal to the lesser of such insufficiency and the
Series 2014-2 Enhancement Amount to the Series 2014-2 Accrued Interest Account
to be treated as Interest Collections on such Distribution Date.
(d)    Allocations of Collections after the Occurrence of an Event of
Bankruptcy. After the occurrence of an Event of Bankruptcy with respect to ABCR,
any other Lessee or any Permitted Sublessee, the Administrator will direct the
Trustee in writing pursuant to the Administration Agreement to allocate, prior
to 11:00 a.m. (New York City time) on any Series 2014-2 Deposit Date, all
amounts attributable to the AESOP I Operating Lease Loan Agreement deposited
into the Collection Account as set forth below:
(i)    allocate to the Series 2014-2 Collection Account an amount equal to the
Series 2014-2 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Interest
Collections made under the AESOP I Operating Lease Loan Agreement for such day.
All such amounts allocated to the Series 2014-2 Collection Account shall be
further allocated to the Series 2014-2 Accrued Interest Account; and
(ii)    allocate to the Series 2014-2 Collection Account an amount equal to the
Series 2014-2 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Principal
Collections made under the AESOP I Operating Lease Loan Agreement, which amount
shall be used in accordance with Section 2.5 to make principal payments in
respect of the Class A Notes until the Class A Notes have been paid in full, and
after the Class A Notes have been paid in full shall be used to make principal
payments in respect of the Class B Notes until the Class B Notes have been paid
in full; provided that if on any Determination Date (A) the Administrator
determines that the amount anticipated to be available from Interest Collections
allocable to the Series 2014-2 Notes and other amounts available pursuant to
Section 2.3 to pay the sum of (x) the Series 2014-2 Monthly Interest for the
next succeeding Distribution Date and (y) any unpaid Series 2014-2 Shortfall on
such Distribution Date (together with interest on such Series 2014-2 Shortfall)
will be less than the sum of (I) the Series 2014-2 Monthly Interest for such
Distribution Date and (II) such Series 2014-2 Shortfall (together with interest
thereon) and (B) the Series 2014-2 Enhancement Amount is greater than zero, then
the Administrator shall direct the Trustee in writing to reallocate a portion of
the Principal Collections allocated to the Series 2014-2 Notes during the
Related Month equal to the lesser of such insufficiency and the Series 2014-2
Enhancement Amount to the Series 2014-2 Accrued Interest Account to be treated
as Interest Collections on such Distribution Date.



 
27
 




--------------------------------------------------------------------------------




(e)    Series 2014-2 Excess Collection Account. Amounts allocated to the Series
2014-2 Excess Collection Account on any Series 2014-2 Deposit Date will be (w)
first, deposited in the Series 2014-2 Reserve Account in an amount up to the
excess, if any, of the Series 2014-2 Required Reserve Account Amount for such
date over the Series 2014-2 Available Reserve Account Amount for such date, (x)
second, used to pay the principal amount of other Series of Notes that are then
in amortization, (y) third, released to AESOP Leasing in an amount equal to the
product of (A) the Loan Agreement’s Share with respect to the AESOP I Operating
Lease Loan Agreement as of such date and (B) 100% minus the Loan Payment
Allocation Percentage with respect to the AESOP I Operating Lease Loan Agreement
as of such date and (C) the amount of any remaining funds and (z) fourth, paid
to ABRCF for any use permitted by the Related Documents including to make Loans
under the Loan Agreements to the extent the Borrowers have requested Loans
thereunder and Eligible Vehicles are available for financing thereunder;
provided, however, that in the case of clauses (x), (y) and (z), that no
Amortization Event, Series 2014-2 Enhancement Deficiency or AESOP I Operating
Lease Vehicle Deficiency would result therefrom or exist immediately thereafter.
Upon the occurrence of an Amortization Event and once a Trust Officer has actual
knowledge of the Amortization Event, funds on deposit in the Series 2014-2
Excess Collection Account will be withdrawn by the Trustee, deposited in the
Series 2014-2 Collection Account and allocated as Principal Collections to
reduce the Series 2014-2 Invested Amount on the immediately succeeding
Distribution Date.
(f)    Allocations From Other Series. Amounts allocated to other Series of Notes
that have been reallocated by ABRCF to the Series 2014-2 Notes (i) during the
Series 2014-2 Revolving Period shall be allocated to the Series 2014-2 Excess
Collection Account and applied in accordance with Section 2.2(e) and (ii) during
the Series 2014-2 Controlled Amortization Period or the Series 2014-2 Rapid
Amortization Period shall be allocated to the Series 2014-2 Collection Account
and applied in accordance with Section 2.2(b) or 2.2(c), as applicable, to make
principal payments in respect of the Series 2014-2 Notes.
(g)    Past Due Rent Payments. Notwithstanding the foregoing, if in the case of
Section 2.2(a) or (b), after the occurrence of a Series 2014-2 Lease Payment
Deficit, the Lessees shall make payments of Monthly Base Rent or other amounts
payable by the Lessees under the Leases on or prior to the fifth Business Day
after the occurrence of such Series 2014-2 Lease Payment Deficit (a “Past Due
Rent Payment”), the Administrator shall direct the Trustee in writing pursuant
to the Administration Agreement to allocate to the Series 2014-2 Collection
Account an amount equal to the Series 2014-2 Invested Percentage as of the date
of the occurrence of such Series 2014-2 Lease Payment Deficit of the Collections
attributable to such Past Due Rent Payment (the “Series 2014-2 Past Due Rent
Payment”). The Administrator shall instruct the Trustee in writing pursuant to
the Administration Agreement to withdraw from the Series 2014-2 Collection
Account and apply the Series 2014-2 Past Due Rent Payment in the following
order:
(i)    if the occurrence of such Series 2014-2 Lease Payment Deficit resulted in
one or more Lease Deficit Disbursements being made under the Series 2014-2
Letters of Credit, pay to each Series 2014-2 Letter of Credit Provider who



 
28
 




--------------------------------------------------------------------------------




made such a Lease Deficit Disbursement for application in accordance with the
provisions of the applicable Series 2014-2 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2014-2 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2014-2
Letter of Credit Provider’s Pro Rata Share of the Series 2014-2 Past Due Rent
Payment;
(ii)    if the occurrence of such Series 2014-2 Lease Payment Deficit resulted
in a withdrawal being made from the Series 2014-2 Cash Collateral Account,
deposit in the Series 2014-2 Cash Collateral Account an amount equal to the
lesser of (x) the amount of the Series 2014-2 Past Due Rent Payment remaining
after any payment pursuant to clause (i) above and (y) the amount withdrawn from
the Series 2014-2 Cash Collateral Account on account of such Series 2014-2 Lease
Payment Deficit;
(iii)    if the occurrence of such Series 2014-2 Lease Payment Deficit resulted
in a withdrawal being made from the Series 2014-2 Reserve Account pursuant to
Section 2.3(d), deposit in the Series 2014-2 Reserve Account an amount equal to
the lesser of (x) the amount of the Series 2014-2 Past Due Rent Payment
remaining after any payments pursuant to clauses (i) and (ii) above and (y) the
excess, if any, of the Series 2014-2 Required Reserve Account Amount over the
Series 2014-2 Available Reserve Account Amount on such day;
(iv)    allocate to the Series 2014-2 Accrued Interest Account the amount, if
any, by which the Series 2014-2 Lease Interest Payment Deficit, if any, relating
to such Series 2014-2 Lease Payment Deficit exceeds the amount of the Series
2014-2 Past Due Rent Payment applied pursuant to clauses (i), (ii) and (iii)
above; and
(v)    treat the remaining amount of the Series 2014-2 Past Due Rent Payment as
Principal Collections allocated to the Series 2014-2 Notes in accordance with
Section 2.2(a)(ii) or 2.2(b)(ii), as the case may be.
Section 2.3.    Payments to Noteholders. On each Determination Date, as provided
below, the Administrator shall instruct the Paying Agent in writing pursuant to
the Administration Agreement to withdraw, and on the following Distribution Date
the Paying Agent, acting in accordance with such instructions, shall withdraw
the amounts required to be withdrawn from the Collection Account pursuant to
Section 2.3(a) below in respect of all funds available from Interest Collections
processed since the preceding Distribution Date and allocated to the holders of
the Series 2014-2 Notes.
(a)    Note Interest with Respect to the Series 2014-2 Notes. On each
Determination Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement as to the amount to be
withdrawn and paid pursuant to Section 2.4 from the Series 2014-2 Accrued
Interest Account to the extent funds are anticipated to be available from
Interest Collections allocable to the Series 2014-2 Notes processed from but not
including the preceding Distribution Date through the succeeding Distribution
Date in respect of (i) an amount equal to the Class A Monthly Interest



 
29
 




--------------------------------------------------------------------------------




for the Series 2014-2 Interest Period ending on the day preceding the related
Distribution Date, (ii) an amount equal to the amount of any unpaid Class A
Shortfall as of the preceding Distribution Date (together with any accrued
interest on such Class A Shortfall), (iii) an amount equal to the Class B
Monthly Interest for the Series 2014-2 Interest Period ending on the day
preceding the related Distribution Date and (iv) an amount equal to the amount
of any unpaid Class B Shortfall as of the preceding Distribution Date (together
with any accrued interest on such Class B Shortfall). On the following
Distribution Date, the Trustee shall withdraw the amounts described in the first
sentence of this Section 2.3(a) from the Series 2014-2 Accrued Interest Account
and deposit such amounts in the Series 2014-2 Distribution Account.
(b)    Lease Payment Deficit Notice. On or before 3:00 p.m. (New York City time)
on the Business Day immediately preceding each Distribution Date, the
Administrator shall notify the Trustee of the amount of any Series 2014-2 Lease
Payment Deficit, such notification to be in the form of Exhibit E (each a “Lease
Payment Deficit Notice”).
(c)    Draws on Series 2014-2 Letters of Credit For Series 2014-2 Lease Interest
Payment Deficits. If the Administrator determines on the Business Day
immediately preceding any Distribution Date that on such Distribution Date there
will exist a Series 2014-2 Lease Interest Payment Deficit, the Administrator
shall, on or prior to 3:00 p.m. (New York City time) on such Business Day,
instruct the Trustee in writing to draw on the Series 2014-2 Letters of Credit,
if any, and, the Trustee shall, by 5:00 p.m. (New York City time) on such
Business Day draw an amount as set forth in such notice equal to the least of
(i) such Series 2014-2 Lease Interest Payment Deficit, (ii) the excess, if any,
of the sum of (A) the amounts described in clauses (i) through (iv) of Section
2.3(a) above for such Distribution Date and (B) during the Series 2014-2 Rapid
Amortization Period, the Series 2014-2 Trustee’s Fees for such Distribution
Date, over the amounts available from the Series 2014-2 Accrued Interest Account
and (iii) the Series 2014-2 Letter of Credit Liquidity Amount on the Series
2014-2 Letters of Credit by presenting to each Series 2014-2 Letter of Credit
Provider a draft accompanied by a Certificate of Lease Deficit Demand and shall
cause the Lease Deficit Disbursements to be deposited in the Series 2014-2
Distribution Account on such date; provided, however, that if the Series 2014-2
Cash Collateral Account has been established and funded, the Trustee shall
withdraw from the Series 2014-2 Cash Collateral Account and deposit in the
Series 2014-2 Distribution Account an amount equal to the lesser of (x) the
Series 2014-2 Cash Collateral Percentage on such date of the least of the
amounts described in clauses (i), (ii) and (iii) above and (y) the Series 2014-2
Available Cash Collateral Account Amount on such date and draw an amount equal
to the remainder of such amount on the Series 2014-2 Letters of Credit.
(d)    Withdrawals from Series 2014-2 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the Series
2014-2 Accrued Interest Account plus the amount, if any, to be drawn under the
Series 2014-2 Letters of Credit and /or withdrawn from the Series 2014-2 Cash
Collateral Account pursuant to Section 2.3(c) are insufficient to pay the sum of
(A) the amounts described in clauses (i) through (iv) of Section 2.3(a) above on
such Distribution Date and (B) during the Series



 
30
 




--------------------------------------------------------------------------------




2014-2 Rapid Amortization Period, the Series 2014-2 Trustee’s Fees for such
Distribution Date, the Administrator shall instruct the Trustee in writing to
withdraw from the Series 2014-2 Reserve Account and deposit in the Series 2014-2
Distribution Account on such Distribution Date an amount equal to the lesser of
the Series 2014-2 Available Reserve Account Amount and such insufficiency. The
Trustee shall withdraw such amount from the Series 2014-2 Reserve Account and
deposit such amount in the Series 2014-2 Distribution Account.
(e)    [RESERVED]
(f)    Balance. On or prior to the second Business Day preceding each
Distribution Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement to pay the balance
(after making the payments required in Section 2.4), if any, of the amounts
available from the Series 2014-2 Accrued Interest Account and the Series 2014-2
Distribution Account, plus the amount, if any, drawn under the Series 2014-2
Letters of Credit and/or withdrawn from the Series 2014-2 Cash Collateral
Account pursuant to Section 2.3(c) plus the amount, if any, withdrawn from the
Series 2014-2 Reserve Account pursuant to Section 2.3(d) as follows:
(i)    on each Distribution Date during the Series 2014-2 Revolving Period or
the Series 2014-2 Controlled Amortization Period, (1) first, to the
Administrator, an amount equal to the Series 2014-2 Percentage as of the
beginning of the Series 2014-2 Interest Period ending on the day preceding such
Distribution Date of the portion of the Monthly Administration Fee payable by
ABRCF (as specified in clause (iii) of the definition thereof) for such Series
2014-2 Interest Period, (2) second, to the Trustee, an amount equal to the
Series 2014-2 Percentage as of the beginning of such Series 2014-2 Interest
Period of the fees owing to the Trustee under the Indenture for such Series
2014-2 Interest Period, (3) third to pay any Carrying Charges (other than
Carrying Charges provided for above) to the Persons to whom such amounts are
owed, an amount equal to the Series 2014-2 Percentage as of the beginning of
such Series 2014-2 Interest Period of such Carrying Charges (other than Carrying
Charges provided for above) for such Series 2014-2 Interest Period and (4)
fourth, the balance, if any (“Excess Collections”), shall be withdrawn by the
Paying Agent from the Series 2014-2 Collection Account and deposited in the
Series 2014-2 Excess Collection Account; and
(ii)    on each Distribution Date during the Series 2014-2 Rapid Amortization
Period, (1) first, to the Trustee, an amount equal to the Series 2014-2
Percentage as of the beginning of such Series 2014-2 Interest Period ending on
the day preceding such Distribution Date of the fees owing to the Trustee under
the Indenture for such Series 2014-2 Interest Period, (2) second, to the
Administrator, an amount equal to the Series 2014-2 Percentage as of the
beginning of such Series 2014-2 Interest Period of the portion of the Monthly
Administration Fee (as specified in clause (iii) of the definition thereof)
payable by ABRCF for such Series 2014-2 Interest Period, (3) third, to pay any
Carrying Charges (other than Carrying Charges provided for above) to the Persons
to whom such amounts are owed, an amount equal to the Series 2014-2 Percentage
as of the beginning of such Series



 
31
 




--------------------------------------------------------------------------------




2014-2 Interest Period of such Carrying Charges (other than Carrying Charges
provided for above) for such Series 2014-2 Interest Period and (4) fourth, so
long as the Series 2014-2 Invested Amount is greater than the Monthly Total
Principal Allocations for the Related Month, an amount equal to the excess of
the Series 2014-2 Invested Amount over the Monthly Total Principal Allocations
for the Related Month shall be treated as Principal Collections.
(g)    Shortfalls.
(i)    If the amounts described in Section 2.3 are insufficient to pay the Class
A Monthly Interest on any Distribution Date, payments of interest to the Class A
Noteholders will be reduced on a pro rata basis by the amount of such
deficiency. The aggregate amount, if any, of such deficiency on any Distribution
Date, together with the aggregate unpaid amount of any such deficiencies with
respect to all prior Distribution Dates, shall be referred to as the “Class A
Shortfall”. Interest shall accrue on the Class A Shortfall at the Class A Note
Rate.
(ii)    If the amounts described in Section 2.3 are insufficient to pay the
amounts described in clauses (i) and (ii) of Section 2.3(a) and the Class B
Monthly Interest on any Distribution Date, payments of interest to the Class B
Noteholders will be reduced on a pro rata basis by the amount of such
deficiency. The aggregate amount, if any, of such deficiency on any Distribution
Date (which deficiency on any Distribution Date shall not exceed the Class B
Monthly Interest for the Series 2014-2 Interest Period ended on the day
preceding such Distribution Date), together with the aggregate unpaid amount of
any such deficiencies with respect to all prior Distribution Dates, shall be
referred to as the “Class B Shortfall”. Interest shall accrue on the Class B
Shortfall at the Class B Note Rate.
Section 2.4.    Payment of Note Interest. %3. On each Distribution Date, subject
to Section 9.8 of the Base Indenture, the Paying Agent shall, in accordance with
Section 6.1 of the Base Indenture, pay the following amounts in the following
order of priority from amounts deposited into the Series 2014-2 Distribution
Account pursuant to Section 2.3:
(i)    first, to the Class A Noteholders, the amounts due to the Class A
Noteholders described in Sections 2.3(a)(i) and (ii); and
(ii)    second, to the Class B Noteholders, the amounts due to the Class B
Noteholders described in Sections 2.3(a)(iii) and (iv).
Section 2.5.    Payment of Note Principal.
(a)    Monthly Payments During Controlled Amortization Period or Rapid
Amortization Period. On each Determination Date, commencing on the second
Determination Date during the Series 2014-2 Controlled Amortization Period or
the first Determination Date after the commencement of the Series 2014-2 Rapid
Amortization Period, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement and in accordance with
this Section 2.5 as to (1) the amount allocated to the Series 2014-2 Notes
during the Related Month pursuant to Section 2.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, (2) any amounts



 
32
 




--------------------------------------------------------------------------------




to be drawn on the Series 2014-2 Demand Notes and/or on the Series 2014-2
Letters of Credit (or withdrawn from the Series 2014-2 Cash Collateral Account)
pursuant to this Section 2.5 and (3) any amounts to be withdrawn from the Series
2014-2 Reserve Account pursuant to this Section 2.5 and deposited into the
Series 2014-2 Distribution Account. On the Distribution Date following each such
Determination Date, the Trustee shall withdraw the amount allocated to the
Series 2014-2 Notes during the Related Month pursuant to Section 2.2(b)(ii),
(c)(ii) or (d)(ii), as the case may be, from the Series 2014-2 Collection
Account and deposit such amount in the Series 2014-2 Distribution Account, to be
paid to the holders of the Series 2014-2 Notes.
(b)    Principal Draws on Series 2014-2 Letters of Credit. If the Administrator
determines on the Business Day immediately preceding any Distribution Date
during the Series 2014-2 Rapid Amortization Period that on such Distribution
Date there will exist a Series 2014-2 Lease Principal Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2014-2
Letters of Credit, if any, as provided below. Upon receipt of a notice by the
Trustee from the Administrator in respect of a Series 2014-2 Lease Principal
Payment Deficit on or prior to 3:00 p.m. (New York City time) on the Business
Day immediately preceding a Distribution Date, the Trustee shall, by 5:00 p.m.
(New York City time) on such Business Day draw an amount as set forth in such
notice equal to the least of (i) such Series 2014-2 Lease Principal Payment
Deficit, (ii) the Principal Deficit Amount for such Distribution Date and (iii)
the Series 2014-2 Letter of Credit Liquidity Amount on the Series 2014-2 Letters
of Credit by presenting to each Series 2014-2 Letter of Credit Provider a draft
accompanied by a Certificate of Lease Deficit Demand and shall cause the Lease
Deficit Disbursements to be deposited in the Series 2014-2 Distribution Account
on such date; provided, however, that if the Series 2014-2 Cash Collateral
Account has been established and funded, the Trustee shall withdraw from the
Series 2014-2 Cash Collateral Account and deposit in the Series 2014-2
Distribution Account an amount equal to the lesser of (x) the Series 2014-2 Cash
Collateral Percentage for such date of the lesser of the Series 2014-2 Lease
Principal Payment Deficit and the Principal Deficit Amount for such Distribution
Date and (y) the Series 2014-2 Available Cash Collateral Account Amount on such
date and draw an amount equal to the remainder of such amount on the Series
2014-2 Letters of Credit. Notwithstanding any of the preceding to the contrary,
during the period after the date of the filing by any of the Lessees of a
petition for relief under Chapter 11 of the Bankruptcy Code until the date on
which each of the Lessees shall have resumed making all payments of the portion
of Monthly Base Rent relating to Loan Interest required to be made under the
AESOP I Operating Lease, the Administrator shall only instruct the Trustee to
draw on the Series 2014-2 Letters of Credit (or withdraw from the Series 2014-2
Cash Collateral Account, if applicable) pursuant to this Section 2.5(b), and the
Trustee shall only draw (or withdraw), an amount equal to the lesser of (i) the
amount determined as provided in the preceding sentence and (ii) the excess, if
any, of (x) the Series 2014-2 Liquidity Amount on such date over (y) the Series
2014-2 Required Liquidity Amount on such date.
(c)    Final Distribution Date. Each of the entire Class A Invested Amount and
the entire Class B Invested Amount shall be due and payable on the Series 2014-2
Final Distribution Date. In connection therewith:
(i)    Demand Note Draw. If the amount to be deposited in the Series 2014-2
Distribution Account in accordance with Section 2.5(a) together with any amounts
to be



 
33
 




--------------------------------------------------------------------------------




deposited therein in accordance with Section 2.5(b) on the Series 2014-2 Final
Distribution Date is less than the Series 2014-2 Invested Amount and there are
any Series 2014-2 Letters of Credit on such date, then, prior to 10:00 a.m. (New
York City time) on the second Business Day prior to the Series 2014-2 Final
Distribution Date, the Administrator shall instruct the Trustee in writing to
make a demand (a “Demand Notice”) substantially in the form attached hereto as
Exhibit F on the Demand Note Issuers for payment under the Series 2014-2 Demand
Notes in an amount equal to the lesser of (i) such insufficiency and (ii) the
Series 2014-2 Letter of Credit Amount. The Trustee shall, prior to 12:00 noon
(New York City time) on the second Business Day preceding such Series 2014-2
Final Distribution Date deliver such Demand Notice to the Demand Note Issuers;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer shall have occurred
and be continuing, the Trustee shall not be required to deliver such Demand
Notice to such Demand Note Issuer. The Trustee shall cause the proceeds of any
demand on the Series 2014-2 Demand Notes to be deposited into the Series 2014-2
Distribution Account.
(ii)    Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding the Series
2014-2 Final Distribution Date a Demand Notice has been transmitted by the
Trustee to the Demand Note Issuers pursuant to clause (i) of this Section 2.5(c)
and any Demand Note Issuer shall have failed to pay to the Trustee or deposit
into the Series 2014-2 Distribution Account the amount specified in such Demand
Notice in whole or in part or (y) due to the occurrence of an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to one or more of the Demand Note Issuers, the Trustee shall not have
delivered such Demand Notice to any Demand Note Issuer on the second Business
Day preceding the Series 2014-2 Final Distribution Date, then, in the case of
(x) or (y) the Trustee shall draw on the Series 2014-2 Letters of Credit by
12:00 noon (New York City time) on such Business Day an amount equal to the
lesser of (a) the amount that the Demand Note Issuers so failed to pay under the
Series 2014-2 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (b) the Series 2014-2 Letter of Credit Amount on such
Business Day by presenting to each Series 2014-2 Letter of Credit Provider a
draft accompanied by a Certificate of Unpaid Demand Note Demand; provided,
however, that if the Series 2014-2 Cash Collateral Account has been established
and funded, the Trustee shall withdraw from the Series 2014-2 Cash Collateral
Account and deposit in the Series 2014-2 Distribution Account an amount equal to
the lesser of (x) the Series 2014-2 Cash Collateral Percentage on such Business
Day of the amount that the Demand Note Issuers so failed to pay under the Series
2014-2 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (y) the Series 2014-2 Available Cash Collateral Account
Amount on such Business Day and draw an amount equal to the remainder of the
amount that the Demand Note Issuers failed to pay under the Series 2014-2 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
on the Series 2014-2 Letters of Credit. The Trustee shall deposit, or cause the
deposit of, the proceeds of any draw on the



 
34
 




--------------------------------------------------------------------------------




Series 2014-2 Letters of Credit and the proceeds of any withdrawal from the
Series 2014-2 Cash Collateral Account to be deposited in the Series 2014-2
Distribution Account.
(iii)    Reserve Account Withdrawal. If, after giving effect to the deposit into
the Series 2014-2 Distribution Account of the amount to be deposited in
accordance with Section 2.5(a) and the amounts described in clauses (i) and (ii)
of this Section 2.5(c), the amount to be deposited in the Series 2014-2
Distribution Account with respect to the Series 2014-2 Final Distribution Date
is or will be less than the Series 2014-2 Invested Amount, then, prior to 12:00
noon (New York City time) on the second Business Day prior to such Series 2014-2
Final Distribution Date, the Administrator shall instruct the Trustee in writing
to withdraw from the Series 2014-2 Reserve Account, an amount equal to the
lesser of the Series 2014-2 Available Reserve Account Amount and such remaining
insufficiency and deposit it in the Series 2014-2 Distribution Account on such
Series 2014-2 Final Distribution Date.
(d)    Principal Deficit Amount. On each Distribution Date, other than the
Series 2014-2 Final Distribution Date, on which the Principal Deficit Amount is
greater than zero, amounts shall be transferred to the Series 2014-2
Distribution Account as follows:
(i)    Demand Note Draw. If on any Determination Date, the Administrator
determines that the Principal Deficit Amount with respect to the next succeeding
Distribution Date will be greater than zero and there are any Series 2014-2
Letters of Credit on such date, prior to 10:00 a.m. (New York City time) on the
second Business Day prior to such Distribution Date, the Administrator shall
instruct the Trustee in writing to deliver a Demand Notice to the Demand Note
Issuers demanding payment of an amount equal to the lesser of (A) the Principal
Deficit Amount and (B) the Series 2014-2 Letter of Credit Amount. The Trustee
shall, prior to 12:00 noon (New York City time) on the second Business Day
preceding such Distribution Date, deliver such Demand Notice to the Demand Note
Issuers; provided, however, that if an Event of Bankruptcy (or the occurrence of
an event described in clause (a) of the definition thereof, without the lapse of
a period of 60 consecutive days) with respect to a Demand Note Issuer shall have
occurred and be continuing, the Trustee shall not be required to deliver such
Demand Notice to such Demand Note Issuer. The Trustee shall cause the proceeds
of any demand on the Series 2014-2 Demand Note to be deposited into the Series
2014-2 Distribution Account.
(ii)    Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day prior to such Distribution Date,
any Demand Note Issuer shall have failed to pay to the Trustee or deposit into
the Series 2014-2 Distribution Account the amount specified in such Demand
Notice in whole or in part or (y) due to the occurrence of an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to any Demand Note Issuer, the Trustee shall not have delivered such
Demand Notice to any Demand Note Issuer on the second Business Day preceding
such Distribution Date, then, in the case of (x) or (y) the Trustee shall on
such Business Day draw on the Series 2014-2 Letters of Credit an amount equal to
the lesser of (i) Series 2014-2 Letter of Credit Amount and (ii) the aggregate
amount that the Demand Note Issuers failed to pay under the



 
35
 




--------------------------------------------------------------------------------




Series 2014-2 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) by presenting to each Series 2014-2 Letter of Credit
Provider a draft accompanied by a Certificate of Unpaid Demand Note Demand;
provided, however, that if the Series 2014-2 Cash Collateral Account has been
established and funded, the Trustee shall withdraw from the Series 2014-2 Cash
Collateral Account and deposit in the Series 2014-2 Distribution Account an
amount equal to the lesser of (x) the Series 2014-2 Cash Collateral Percentage
on such Business Day of the aggregate amount that the Demand Note Issuers so
failed to pay under the Series 2014-2 Demand Notes (or, the amount that the
Trustee failed to demand for payment thereunder) and (y) the Series 2014-2
Available Cash Collateral Account Amount on such Business Day and draw an amount
equal to the remainder of the aggregate amount that the Demand Note Issuers
failed to pay under the Series 2014-2 Demand Notes (or, the amount that the
Trustee failed to demand for payment thereunder) on the Series 2014-2 Letters of
Credit. The Trustee shall deposit into, or cause the deposit of, the proceeds of
any draw on the Series 2014-2 Letters of Credit and the proceeds of any
withdrawal from the Series 2014-2 Cash Collateral Account to be deposited in the
Series 2014-2 Distribution Account.
(iii)    Reserve Account Withdrawal. If the Series 2014-2 Letter of Credit
Amount will be less than the Principal Deficit Amount on any Distribution Date,
then, prior to 12:00 noon (New York City time) on the second Business Day prior
to such Distribution Date, the Administrator shall instruct the Trustee in
writing to withdraw from the Series 2014-2 Reserve Account, an amount equal to
the lesser of (x) the Series 2014-2 Available Reserve Account Amount and (y) the
amount by which the Principal Deficit Amount exceeds the amounts to be deposited
in the Series 2014-2 Distribution Account in accordance with clauses (i) and
(ii) of this Section 2.5(d) and deposit it in the Series 2014-2 Distribution
Account on such Distribution Date.
(e)    Distributions.
(i)    Class A Notes. On each Distribution Date occurring on or after the date a
withdrawal is made from the Series 2014-2 Collection Account pursuant to Section
2.5(a) or amounts are deposited in the Series 2014-2 Distribution Account
pursuant to Section 2.5(b), (c) or (d) the Paying Agent shall, in accordance
with Section 6.1 of the Base Indenture, pay pro rata to each Class A Noteholder
from the Series 2014-2 Distribution Account the amount deposited therein
pursuant to Section 2.5(a), (b), (c) or (d), to the extent necessary to pay the
Class A Controlled Distribution Amount during the Series 2014-2 Controlled
Amortization Period or to the extent necessary to pay the Class A Invested
Amount during the Series 2014-2 Rapid Amortization Period.
(ii)    Class B Notes. On each Distribution Date occurring on or after the date
a withdrawal is made from the Series 2014-2 Collection Account pursuant to
Section 2.5(a) or amounts are deposited in the Series 2014-2 Distribution
Account pursuant to Section 2.5(b), (c) or (d) the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, pay pro rata to each Class B
Noteholder from the Series 2014-2 Distribution Account the amount deposited
therein pursuant to Section 2.5(a), (b), (c) or (d) less the aggregate amount



 
36
 




--------------------------------------------------------------------------------




applied to make the payments required pursuant to Section 2.5(e)(i), to the
extent necessary to pay the Class B Controlled Distribution Amount during the
Series 2014-2 Controlled Amortization Period or to the extent necessary to pay
the Class B Invested Amount during the Series 2014-2 Rapid Amortization Period.
Section 2.6.    Administrator’s Failure to Instruct the Trustee to Make a
Deposit or Payment. If the Administrator fails to give notice or instructions to
make any payment from or deposit into the Collection Account required to be
given by the Administrator, at the time specified in the Administration
Agreement or any other Related Document (including applicable grace periods),
the Trustee shall make such payment or deposit into or from the Collection
Account without such notice or instruction from the Administrator, provided that
the Administrator, upon request of the Trustee, promptly provides the Trustee
with all information necessary to allow the Trustee to make such a payment or
deposit. When any payment or deposit hereunder or under any other Related
Document is required to be made by the Trustee or the Paying Agent at or prior
to a specified time, the Administrator shall deliver any applicable written
instructions with respect thereto reasonably in advance of such specified time.
Section 2.7.    Series 2014-2 Reserve Account.
(a)    Establishment of Series 2014-2 Reserve Account. ABRCF shall establish and
maintain in the name of the Series 2014-2 Agent for the benefit of the Series
2014-2 Noteholders, or cause to be established and maintained, an account (the
“Series 2014-2 Reserve Account”), bearing a designation clearly indicating that
the funds deposited therein are held for the benefit of the Series 2014-2
Noteholders. The Series 2014-2 Reserve Account shall be maintained (i) with a
Qualified Institution, or (ii) as a segregated trust account with the corporate
trust department of a depository institution or trust company having corporate
trust powers and acting as trustee for funds deposited in the Series 2014-2
Reserve Account; provided that, if at any time such Qualified Institution is no
longer a Qualified Institution or the credit rating of any securities issued by
such depositary institution or trust company shall be reduced to below “BBB
(low)” by DBRS or “Baa3” by Moody’s, then ABRCF shall, within thirty (30) days
of such reduction, establish a new Series 2014-2 Reserve Account with a new
Qualified Institution. If the Series 2014-2 Reserve Account is not maintained in
accordance with the previous sentence, ABRCF shall establish a new Series 2014-2
Reserve Account, within ten (10) Business Days after obtaining knowledge of such
fact, which complies with such sentence, and shall instruct the Series 2014-2
Agent in writing to transfer all cash and investments from the non‑qualifying
Series 2014-2 Reserve Account into the new Series 2014-2 Reserve Account.
Initially, the Series 2014-2 Reserve Account will be established with The Bank
of New York Mellon Trust Company, N.A.
(b)    Administration of the Series 2014-2 Reserve Account. The Administrator
may instruct the institution maintaining the Series 2014-2 Reserve Account to
invest funds on deposit in the Series 2014-2 Reserve Account from time to time
in Permitted Investments; provided, however, that any such investment shall
mature not later than the Business Day prior to the Distribution Date following
the date on which such funds were received, unless any Permitted Investment held
in the Series 2014-2 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal



 
37
 




--------------------------------------------------------------------------------




on or prior to such Distribution Date. All such Permitted Investments will be
credited to the Series 2014-2 Reserve Account and any such Permitted Investments
that constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Trustee; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8‑106 of the New York UCC) by the
Trustee pending maturity or disposition, and (iii) uncertificated securities
(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of ABRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2014-2 Reserve Account. ABRCF shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of the
purchase price of such Permitted Investments. In the absence of written
investment instructions hereunder, funds on deposit in the Series 2014-2 Reserve
Account shall remain uninvested.
(c)    Earnings from Series 2014-2 Reserve Account. All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the Series
2014-2 Reserve Account shall be deemed to be on deposit therein and available
for distribution.
(d)    Series 2014-2 Reserve Account Constitutes Additional Collateral for
Series 2014-2 Notes. In order to secure and provide for the repayment and
payment of the ABRCF Obligations with respect to the Series 2014-2 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2014-2 Noteholders, all
of ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2014-2 Reserve Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2014-2 Reserve Account or the funds on
deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2014-2 Reserve Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2014-2 Reserve
Account, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including, without limitation, cash (the items in the foregoing clauses
(i) through (vi) are referred to, collectively, as the “Series 2014-2 Reserve
Account Collateral”). The Trustee shall possess all right, title and interest in
and to all funds on deposit from time to time in the Series 2014-2 Reserve
Account and in all proceeds thereof, and shall be the only person authorized to
originate entitlement orders in respect of the Series 2014-2 Reserve Account.
The Series 2014-2 Reserve Account Collateral shall be under the sole dominion
and control of the Trustee for the benefit of the Series 2014-2 Noteholders. The
Series 2014-2 Agent hereby agrees (i) to act as the securities intermediary (as
defined in Section 8‑102(a)(14) of the New York UCC) with respect to the Series
2014-2 Reserve Account; (ii) that its jurisdiction as securities intermediary is
New York; (iii) that each item of property (whether investment property,
financial asset, security, instrument or cash) credited to the Series 2014-2
Reserve Account shall be treated as a financial asset (as defined in Section
8‑102(a)(9) of the New York UCC) and (iv) to comply with any entitlement order
(as defined in Section 8‑102(a)(8) of the New York UCC) issued by the Trustee.



 
38
 




--------------------------------------------------------------------------------




(e)    Series 2014-2 Reserve Account Surplus. In the event that the Series
2014-2 Reserve Account Surplus on any Distribution Date, after giving effect to
all withdrawals from the Series 2014-2 Reserve Account, is greater than zero, if
no Series 2014-2 Enhancement Deficiency or AESOP I Operating Lease Vehicle
Deficiency would result therefrom or exist thereafter, the Trustee, acting in
accordance with the written instructions of the Administrator pursuant to the
Administration Agreement, shall withdraw from the Series 2014-2 Reserve Account
an amount equal to the Series 2014-2 Reserve Account Surplus and shall pay such
amount to ABRCF.
(f)    Termination of Series 2014-2 Reserve Account. Upon the termination of the
Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2014-2 Noteholders and payable from
the Series 2014-2 Reserve Account as provided herein, shall withdraw from the
Series 2014-2 Reserve Account all amounts on deposit therein for payment to
ABRCF.
Section 2.8.    Series 2014-2 Letters of Credit and Series 2014-2 Cash
Collateral Account.
(a)    Series 2014-2 Letters of Credit and Series 2014-2 Cash Collateral Account
Constitute Additional Collateral for Series 2014-2 Notes. In order to secure and
provide for the repayment and payment of the ABRCF Obligations with respect to
the Series 2014-2 Notes, ABRCF hereby grants a security interest in and assigns,
pledges, grants, transfers and sets over to the Trustee, for the benefit of the
Series 2014-2 Noteholders, all of ABRCF’s right, title and interest in and to
the following (whether now or hereafter existing or acquired): (i) each Series
2014-2 Letter of Credit; (ii) the Series 2014-2 Cash Collateral Account,
including any security entitlement thereto; (iii) all funds on deposit in the
Series 2014-2 Cash Collateral Account from time to time; (iv) all certificates
and instruments, if any, representing or evidencing any or all of the Series
2014-2 Cash Collateral Account or the funds on deposit therein from time to
time; (v) all investments made at any time and from time to time with monies in
the Series 2014-2 Cash Collateral Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (vi) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for the Series 2014-2 Cash Collateral Account, the funds on deposit
therein from time to time or the investments made with such funds; and (vii) all
proceeds of any and all of the foregoing, including, without limitation, cash
(the items in the foregoing clauses (ii) through (vii) are referred to,
collectively, as the “Series 2014-2 Cash Collateral Account Collateral”). The
Trustee shall, for the benefit of the Series 2014-2 Noteholders, possess all
right, title and interest in all funds on deposit from time to time in the
Series 2014-2 Cash Collateral Account and in all proceeds thereof, and shall be
the only person authorized to originate entitlement orders in respect of the
Series 2014-2 Cash Collateral Account. The Series 2014-2 Cash Collateral Account
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2014-2 Noteholders. The Series 2014-2 Agent hereby agrees (i) to act
as the securities intermediary (as defined in Section 8‑102(a)(14) of the
New York UCC) with respect to the Series 2014-2 Cash Collateral Account; (ii)
that its jurisdiction as a securities intermediary is New York, (iii) that each
item of property (whether investment property, financial asset, security,
instrument or cash) credited to the Series 2014-2 Cash Collateral Account shall
be treated as a financial asset (as defined in Section 8‑102(a)(9) of the
New York UCC) and (iv) to comply with



 
39
 




--------------------------------------------------------------------------------




any entitlement order (as defined in Section 8‑102(a)(8) of the New York UCC)
issued by the Trustee.
(b)    Series 2014-2 Letter of Credit Expiration Date. If prior to the date
which is ten (10) days prior to the then ‑ scheduled Series 2014-2 Letter of
Credit Expiration Date with respect to any Series 2014-2 Letter of Credit,
excluding the amount available to be drawn under such Series 2014-2 Letter of
Credit but taking into account each substitute Series 2014-2 Letter of Credit
which has been obtained from a Series 2014-2 Eligible Letter of Credit Provider
and is in full force and effect on such date, the Series 2014-2 Enhancement
Amount would be equal to or more than the Series 2014-2 Required Enhancement
Amount and the Series 2014-2 Liquidity Amount would be equal to or greater than
the Series 2014-2 Required Liquidity Amount, then the Administrator shall notify
the Trustee in writing no later than two (2) Business Days prior to such Series
2014-2 Letter of Credit Expiration Date of such determination. If prior to the
date which is ten (10) days prior to the then‑scheduled Series 2014-2 Letter of
Credit Expiration Date with respect to any Series 2014-2 Letter of Credit,
excluding the amount available to be drawn under such Series 2014-2 Letter of
Credit but taking into account a substitute Series 2014-2 Letter of Credit which
has been obtained from a Series 2014-2 Eligible Letter of Credit Provider and is
in full force and effect on such date, the Series 2014-2 Enhancement Amount
would be less than the Series 2014-2 Required Enhancement Amount or the Series
2014-2 Liquidity Amount would be less than the Series 2014-2 Required Liquidity
Amount, then the Administrator shall notify the Trustee in writing no later than
two (2) Business Days prior to such Series 2014-2 Letter of Credit Expiration
Date of (x) the greater of (A) the excess, if any, of the Series 2014-2 Required
Enhancement Amount over the Series 2014-2 Enhancement Amount, excluding the
available amount under such expiring Series 2014-2 Letter of Credit but taking
into account any substitute Series 2014-2 Letter of Credit which has been
obtained from a Series 2014-2 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (B) the excess, if any, of the Series 2014-2
Required Liquidity Amount over the Series 2014-2 Liquidity Amount, excluding the
available amount under such expiring Series 2014-2 Letter of Credit but taking
into account any substitute Series 2014-2 Letter of Credit which has been
obtained from a Series 2014-2 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (y) the amount available to be drawn on such
expiring Series 2014-2 Letter of Credit on such date. Upon receipt of such
notice by the Trustee on or prior to 10:00 a.m. (New York City time) on any
Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day (or, in the case of any notice given to the Trustee after 10:00
a.m. (New York City time), by 12:00 noon (New York City time) on the next
following Business Day), draw the lesser of the amounts set forth in clauses (x)
and (y) above on such expiring Series 2014-2 Letter of Credit by presenting a
draft accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2014-2 Cash Collateral
Account.
If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 2.8(b) on or prior to the date that is two
(2) Business Days prior to each Series 2014-2 Letter of Credit Expiration Date,
the Trustee shall, by 12:00 noon (New York City time) on such Business Day draw
the full amount of such Series 2014-2 Letter of Credit by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2014-2 Cash Collateral
Account.



 
40
 




--------------------------------------------------------------------------------




(c)    Series 2014-2 Letter of Credit Providers. The Administrator shall notify
the Trustee in writing within one (1) Business Day of becoming aware that (i)
the long‑term senior unsecured debt credit rating of any Series 2014-2 Letter of
Credit Provider has fallen below “A (high)” as determined by DBRS or “A1” as
determined by Moody’s or (ii) the short‑term senior unsecured debt credit rating
of any Series 2014-2 Letter of Credit Provider has fallen below “R-1” as
determined by DBRS or “P‑1” as determined by Moody’s. At such time the
Administrator shall also notify the Trustee of (i) the greater of (A) the
excess, if any, of the Series 2014-2 Required Enhancement Amount over the Series
2014-2 Enhancement Amount, excluding the available amount under the Series
2014-2 Letter of Credit issued by such Series 2014-2 Letter of Credit Provider,
on such date, and (B) the excess, if any, of the Series 2014-2 Required
Liquidity Amount over the Series 2014-2 Liquidity Amount, excluding the
available amount under such Series 2014-2 Letter of Credit, on such date, and
(ii) the amount available to be drawn on such Series 2014-2 Letter of Credit on
such date. Upon receipt of such notice by the Trustee on or prior to 10:00 a.m.
(New York City time) on any Business Day, the Trustee shall, by 12:00 noon (New
York City time) on such Business Day (or, in the case of any notice given to the
Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New York City
time) on the next following Business Day), draw on such Series 2014-2 Letter of
Credit in an amount equal to the lesser of the amounts in clause (i) and clause
(ii) of the immediately preceding sentence on such Business Day by presenting a
draft accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2014-2 Cash Collateral
Account.
(d)    Termination Date Demands on the Series 2014-2 Letters of Credit. Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2014-2 Letter of Credit Termination Date, the Administrator shall
determine the Series 2014-2 Demand Note Payment Amount, if any, as of the Series
2014-2 Letter of Credit Termination Date and, if the Series 2014-2 Demand Note
Payment Amount is greater than zero, instruct the Trustee in writing to draw on
the Series 2014-2 Letters of Credit. Upon receipt of any such notice by the
Trustee on or prior to 11:00 a.m. (New York City time) on a Business Day, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day draw an
amount equal to the lesser of (i) the Series 2014-2 Demand Note Payment Amount
and (ii) the Series 2014-2 Letter of Credit Liquidity Amount on the Series
2014-2 Letters of Credit by presenting to each Series 2014-2 Letter of Credit
Provider a draft accompanied by a Certificate of Termination Date Demand and
shall cause the Termination Date Disbursement to be deposited in the Series
2014-2 Cash Collateral Account; provided, however, that if the Series 2014-2
Cash Collateral Account has been established and funded, the Trustee shall draw
an amount equal to the product of (a) 100% minus the Series 2014-2 Cash
Collateral Percentage and (b) the lesser of the amounts referred to in clause
(i) and (ii) on such Business Day on the Series 2014-2 Letters of Credit as
calculated by the Administrator and provided in writing to the Trustee.
(e)    Draws on the Series 2014-2 Letters of Credit. If there is more than one
Series 2014-2 Letter of Credit on the date of any draw on the Series 2014-2
Letters of Credit pursuant to the terms of this Supplement, the Administrator
shall instruct the Trustee, in writing, to draw on each Series 2014-2 Letter of
Credit in an amount equal to the Pro Rata Share of the Series 2014-2 Letter of
Credit Provider issuing such Series 2014-2 Letter of Credit of the amount of
such draw on the Series 2014-2 Letters of Credit.



 
41
 




--------------------------------------------------------------------------------




(f)    Establishment of Series 2014-2 Cash Collateral Account. On or prior to
the date of any drawing under a Series 2014-2 Letter of Credit pursuant to
Section 2.8(b), (c) or (d) above, ABRCF shall establish and maintain in the name
of the Trustee for the benefit of the Series 2014-2 Noteholders, or cause to be
established and maintained, an account (the “Series 2014-2 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2014-2 Noteholders. The Series
2014-2 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2014-2 Cash
Collateral Account; provided, however, that if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depository institution or trust company shall be
reduced to below “BBB (low)” by DBRS or “Baa3” by Moody’s, then ABRCF shall,
within thirty (30) days of such reduction, establish a new Series 2014-2 Cash
Collateral Account with a new Qualified Institution or a new segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the Series 2014-2 Cash Collateral Account. If a new Series 2014-2 Cash
Collateral Account is established, ABRCF shall instruct the Trustee in writing
to transfer all cash and investments from the non‑qualifying Series 2014-2 Cash
Collateral Account into the new Series 2014-2 Cash Collateral Account.
(g)    Administration of the Series 2014-2 Cash Collateral Account. ABRCF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2014-2 Cash Collateral Account to invest funds on deposit in the Series
2014-2 Cash Collateral Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which such
funds were received, unless any Permitted Investment held in the Series 2014-2
Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2014-2 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Trustee; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8‑106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2014-2 Cash
Collateral Account. ABRCF shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2014-2 Cash Collateral Account shall
remain uninvested.
(h)    Earnings from Series 2014-2 Cash Collateral Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2014-2 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.



 
42
 




--------------------------------------------------------------------------------




(i)    Series 2014-2 Cash Collateral Account Surplus. In the event that the
Series 2014-2 Cash Collateral Account Surplus on any Distribution Date (or,
after the Series 2014-2 Letter of Credit Termination Date, on any date) is
greater than zero, the Trustee, acting in accordance with the written
instructions of the Administrator, shall withdraw from the Series 2014-2 Cash
Collateral Account an amount equal to the Series 2014-2 Cash Collateral Account
Surplus and shall pay such amount: first, to the Series 2014-2 Letter of Credit
Providers to the extent of any unreimbursed drawings under the related Series
2014-2 Reimbursement Agreement, for application in accordance with the
provisions of the related Series 2014-2 Reimbursement Agreement, and, second, to
ABRCF any remaining amount.
(j)    Termination of Series 2014-2 Cash Collateral Account. Upon the
termination of this Supplement in accordance with its terms, the Trustee, acting
in accordance with the written instructions of the Administrator, after the
prior payment of all amounts owing to the Series 2014-2 Noteholders and payable
from the Series 2014-2 Cash Collateral Account as provided herein, shall
withdraw from the Series 2014-2 Cash Collateral Account all amounts on deposit
therein (to the extent not withdrawn pursuant to Section 2.8(i) above) and shall
pay such amounts: first, to the Series 2014-2 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2014-2
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2014-2 Reimbursement Agreement, and, second, to ABRCF any
remaining amount.
Section 2.9.    Series 2014-2 Distribution Account.
(a)    Establishment of Series 2014-2 Distribution Account. ABRCF shall
establish and maintain in the name of the Trustee for the benefit of the Series
2014-2 Noteholders, or cause to be established and maintained, an account (the
“Series 2014-2 Distribution Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Series 2014-2
Noteholders. The Series 2014-2 Distribution Account shall be maintained (i) with
a Qualified Institution, or (ii) as a segregated trust account with the
corporate trust department of a depository institution or trust company having
corporate trust powers and acting as trustee for funds deposited in the Series
2014-2 Distribution Account; provided, however, that if at any time such
Qualified Institution is no longer a Qualified Institution or the credit rating
of any securities issued by such depositary institution or trust company shall
be reduced to below “BBB (low)” by DBRS or “Baa3” by Moody’s, then ABRCF shall,
within thirty (30) days of such reduction, establish a new Series 2014-2
Distribution Account with a new Qualified Institution. If the Series 2014-2
Distribution Account is not maintained in accordance with the previous sentence,
ABRCF shall establish a new Series 2014-2 Distribution Account, within ten (10)
Business Days after obtaining knowledge of such fact, which complies with such
sentence, and shall instruct the Series 2014-2 Agent in writing to transfer all
cash and investments from the non‑qualifying Series 2014-2 Distribution Account
into the new Series 2014-2 Distribution Account. Initially, the Series 2014-2
Distribution Account will be established with The Bank of New York Mellon Trust
Company, N.A.
(b)    Administration of the Series 2014-2 Distribution Account. The
Administrator may instruct the institution maintaining the Series 2014-2
Distribution Account to invest funds on deposit in the Series 2014-2
Distribution Account from time to time in Permitted Investments; provided,



 
43
 




--------------------------------------------------------------------------------




however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Series 2014-2 Distribution
Account is held with the Paying Agent, then such investment may mature on such
Distribution Date and such funds shall be available for withdrawal on or prior
to such Distribution Date. All such Permitted Investments will be credited to
the Series 2014-2 Distribution Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Trustee; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8‑106 of the New York UCC) by the
Trustee pending maturity or disposition, and (iii) uncertificated securities
(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of ABRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2014-2 Distribution Account. ABRCF shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of the
purchase price of such Permitted Investments. In the absence of written
investment instructions hereunder, funds on deposit in the Series 2014-2
Distribution Account shall remain uninvested.
(c)    Earnings from Series 2014-2 Distribution Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2014-2 Distribution Account shall be deemed to be on deposit and
available for distribution.
(d)    Series 2014-2 Distribution Account Constitutes Additional Collateral for
Series 2014-2 Notes. In order to secure and provide for the repayment and
payment of the ABRCF Obligations with respect to the Series 2014-2 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2014-2 Noteholders, all
of ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2014-2 Distribution Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2014-2 Distribution Account or the funds
on deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2014-2 Distribution Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2014-2
Distribution Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vi) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (i) through (vi) are referred to, collectively, as the “Series 2014-2
Distribution Account Collateral”). The Trustee shall possess all right, title
and interest in all funds on deposit from time to time in the Series 2014-2
Distribution Account and in and to all proceeds thereof, and shall be the only
person authorized to originate entitlement orders in respect of the Series
2014-2 Distribution Account. The Series 2014-2 Distribution Account Collateral
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2014-2 Noteholders. The Series 2014-2 Agent hereby agrees (i) to act
as the securities intermediary (as defined in Section 8‑102



 
44
 




--------------------------------------------------------------------------------




(a)(14) of the New York UCC) with respect to the Series 2014-2 Distribution
Account; (ii) that its jurisdiction as securities intermediary is New York,
(iii) that each item of property (whether investment property, financial asset,
security, instrument or cash) credited to the Series 2014-2 Distribution Account
shall be treated as a financial asset (as defined in Section 8‑102(a)(9) of the
New York UCC) and (iv) to comply with any entitlement order (as defined in
Section 8‑102(a)(8) of the New York UCC) issued by the Trustee.
Section 2.10.    Series 2014-2 Accounts Permitted Investments. ABRCF shall not,
and shall not permit, funds on deposit in the Series 2014-2 Accounts to be
invested in:
(i)    Permitted Investments that do not mature at least one Business Day before
the next Distribution Date;
(ii)    demand deposits, time deposits or certificates of deposit with a
maturity in excess of 360 days;
(iii)    commercial paper which is not rated “P‑1” by Moody’s;
(iv)    money market funds or eurodollar time deposits which are not rated at
least “P-1” by Moody’s;
(v)    eurodollar deposits that are not rated “P‑1” by Moody’s or that are with
financial institutions not organized under the laws of a G‑7 nation; or
(vi)    any investment, instrument or security not otherwise listed in clause
(i) through (vi) of the definition of “Permitted Investments” in the Base
Indenture.
Section 2.11.    Series 2014-2 Demand Notes Constitute Additional Collateral for
Series 2014-2 Notes. In order to secure and provide for the repayment and
payment of the ABRCF Obligations with respect to the Series 2014-2 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2014-2 Noteholders, all
of ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2014-2 Demand Notes; (ii) all
certificates and instruments, if any, representing or evidencing the Series
2014-2 Demand Notes; and (iii) all proceeds of any and all of the foregoing,
including, without limitation, cash. On the date hereof, ABRCF shall deliver to
the Trustee, for the benefit of the Series 2014-2 Noteholders, each Series
2014-2 Demand Note, endorsed in blank. The Trustee, for the benefit of the
Series 2014-2 Noteholders, shall be the only Person authorized to make a demand
for payments on the Series 2014-2 Demand Notes.
Section 2.12.    Subordination of the Class B Notes and Class C Notes.
(a)    Notwithstanding anything to the contrary contained in this Supplement,
the Indenture or in any other Related Document, the Class B Notes will be
subordinate in all respects to the Class A Notes as and to the extent set forth
in this Section 2.12(a). No payments on account of principal shall be made with
respect to the Class B Notes on any Distribution Date during the Series 2014-2



 
45
 




--------------------------------------------------------------------------------




Controlled Amortization Period unless an amount equal to the Class A Controlled
Distribution Amount for the Related Month shall have been paid to the Class A
Noteholders and no payments on account of principal shall be made with respect
to the Class B Notes during the Series 2014-2 Rapid Amortization Period or on
the Series 2014-2 Final Distribution Date until the Class A Notes have been paid
in full. No payments on account of interest shall be made with respect to the
Class B Notes on any Distribution Date until all payments of interest then due
and payable with respect to the Class A Notes (including, without limitation,
all accrued interest, all Class A Shortfall and all interest accrued on such
Class A Shortfall) have been paid in full.
(b) Notwithstanding anything to the contrary contained in this Supplement, the
Indenture or in any other Related Document, the Class C Notes, if issued, will
be subordinate in all respects to the Class A Notes and the Class B Notes as and
to the extent set forth in this Section 2.12(b). No payments on account of
principal shall be made with respect to the Class C Notes on any Distribution
Date during the Series 2014-2 Controlled Amortization Period unless an amount
equal to the Class A Controlled Distribution Amount for the Related Month shall
have been paid to the Class A Noteholders and an amount equal to the Class B
Controlled Distribution Amount for the Related Month shall have been paid to the
Class B Noteholders. No payments on account of principal shall be made with
respect to the Class C Notes during the Series 2014-2 Rapid Amortization Period
or on the Series 2014-2 Final Distribution Date until the Class A Notes and the
Class B Notes have been paid in full. No payments on account of interest shall
be made with respect to the Class C Notes on any Distribution Date until all
payments of interest then due and payable with respect to the Class A Notes and
Class B Notes (including, without limitation, all accrued interest, all Class A
Shortfall, all interest accrued on such Class A Shortfall, all Class B Shortfall
and all interest accrued on such Class B Shortfall) have been paid in full.
ARTICLE III
AMORTIZATION EVENTS
In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2014-2 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2014-2 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2014-2 Notes):
(a)    a Series 2014-2 Enhancement Deficiency shall occur and continue for at
least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such Series 2014-2 Enhancement Deficiency shall have been cured in accordance
with the terms and conditions of the Indenture and the Related Documents;
(b)    the Series 2014-2 Liquidity Amount shall be less than the Series 2014-2
Required Liquidity Amount for at least two (2) Business Days; provided, however,
that such event or condition shall not be an Amortization Event if during such
two (2) Business Day



 
46
 




--------------------------------------------------------------------------------




period such insufficiency shall have been cured in accordance with the terms and
conditions of the Indenture and the Related Documents;
(c)    the Collection Account, the Series 2014-2 Collection Account, the Series
2014-2 Excess Collection Account or the Series 2014-2 Reserve Account shall be
subject to an injunction, estoppel or other stay or a Lien (other than Liens
permitted under the Related Documents);
(d)    all principal of and interest on any Class of the Series 2014-2 Notes is
not paid in full on or before the Series 2014-2 Expected Final Distribution
Date;
(e)    any Series 2014-2 Letter of Credit shall not be in full force and effect
for at least two (2) Business Days and (x) either a Series 2014-2 Enhancement
Deficiency would result from excluding such Series 2014-2 Letter of Credit from
the Series 2014-2 Enhancement Amount or (y) the Series 2014-2 Liquidity Amount,
excluding therefrom the available amount under such Series 2014-2 Letter of
Credit, would be less than the Series 2014-2 Required Liquidity Amount;
(f)    from and after the funding of the Series 2014-2 Cash Collateral Account,
the Series 2014-2 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Related
Documents) for at least two (2) Business Days and either (x) a Series 2014-2
Enhancement Deficiency would result from excluding the Series 2014-2 Available
Cash Collateral Account Amount from the Series 2014-2 Enhancement Amount or (y)
the Series 2014-2 Liquidity Amount, excluding therefrom the Series 2014-2
Available Cash Collateral Amount, would be less than the Series 2014-2 Required
Liquidity Amount; and
(g)    an Event of Bankruptcy shall have occurred with respect to any Series
2014-2 Letter of Credit Provider or any Series 2014-2 Letter of Credit Provider
repudiates its Series 2014-2 Letter of Credit or refuses to honor a proper draw
thereon and either (x) a Series 2014-2 Enhancement Deficiency would result from
excluding such Series 2014-2 Letter of Credit from the Series 2014-2 Enhancement
Amount or (y) the Series 2014-2 Liquidity Amount, excluding therefrom the
available amount under such Series 2014-2 Letter of Credit, would be less than
the Series 2014-2 Required Liquidity Amount.
ARTICLE IV

FORM OF SERIES 2014-2 NOTES
Section 4.1.    Restricted Global Series 2014-2 Notes. Each Class of the Series
2014-2 Notes to be issued in the United States will be issued in book‑entry form
and represented by one or more permanent global Notes in fully registered form
without interest coupons (each, a “Restricted Global Class A Note” or a
“Restricted Global Class B Note”, as the case may be), substantially in the form
set forth in Exhibits A‑1 and B‑1, with such legends as may be applicable
thereto as set forth in the Base Indenture, and will be sold only in the United
States (1) initially to institutional accredited investors within the meaning of
Regulation D under the Securities Act in reliance on an exemption



 
47
 




--------------------------------------------------------------------------------




from the registration requirements of the Securities Act and (2) thereafter to
qualified institutional buyers within the meaning of, and in reliance on, Rule
144A under the Securities Act and shall be deposited on behalf of the purchasers
of such Class of the Series 2014-2 Notes represented thereby, with the Trustee
as custodian for DTC, and registered in the name of Cede as DTC’s nominee, duly
executed by ABRCF and authenticated by the Trustee in the manner set forth in
Section 2.4 of the Base Indenture.
Section 4.2.    Temporary Global Series 2014-2 Notes; Permanent Global Series
2014-2 Notes. Each Class of the Series 2014-2 Notes to be issued outside the
United States will be issued and sold in transactions outside the United States
in reliance on Regulation S under the Securities Act, as provided in the
applicable note purchase agreement, and shall initially be issued in the form of
one or more temporary notes in registered form without interest coupons (each, a
“Temporary Global Class A Note” or a “Temporary Global Class B Note”, as the
case may be, and collectively the “Temporary Global Series 2014-2 Notes”),
substantially in the form set forth in Exhibits A‑2 and B‑2 which shall be
deposited on behalf of the purchasers of such Class of the Series 2014-2 Notes
represented thereby with a custodian for, and registered in the name of a
nominee of DTC, for the account of Euroclear Bank S.A./N.V., as operator of the
Euroclear System (“Euroclear”) or for Clearstream Banking, société anonyme
(“Clearstream”), duly executed by ABRCF and authenticated by the Trustee in the
manner set forth in Section 2.4 of the Base Indenture. Interests in each
Temporary Global Series 2014-2 Note will be exchangeable, in whole or in part,
for interests in one or more permanent global notes in registered form without
interest coupons (each, a “Permanent Global Class A Note” or a “Permanent Global
Class B Note”, as the case may be, and collectively the “Permanent Global Series
2014-2 Notes”), substantially in the form of Exhibits A‑3 and B‑3 in accordance
with the provisions of such Temporary Global Series 2014-2 Note and the Base
Indenture (as modified by this Supplement). Interests in a Permanent Global
Series 2014-2 Note will be exchangeable for a definitive Series 2014-2 Note in
accordance with the provisions of such Permanent Global Series 2014-2 Note and
the Base Indenture (as modified by this Supplement).
ARTICLE V
GENERAL
Section 5.1.    Optional Repurchase.
(a)    The Series 2014-2 Notes shall be subject to repurchase by ABRCF at its
option in accordance with Section 6.3 of the Base Indenture on any Distribution
Date (any such Distribution Date a “Clean-up Repurchase Distribution Date”)
after the Series 2014-2 Invested Amount is reduced to an amount less than or
equal to 10% of the sum of the Class A Initial Invested Amount, the Class B
Initial Invested Amount and, if issued, the initial invested amount of the Class
C Notes (the “Series 2014-2 Repurchase Amount”). The repurchase price for any
Series 2014-2 Note subject to a Clean-up Repurchase shall equal the aggregate
outstanding principal balance of such Series 2014-2 Note (determined after
giving effect to any payments of principal and interest on such Distribution
Date), plus accrued and unpaid interest on such outstanding principal balance.



 
48
 




--------------------------------------------------------------------------------




(b)    The Series 2014-2 Notes shall also be subject to repurchase at the
election of the ABRCF in accordance with Section 6.3 of the Base Indenture, in
whole but not in part, on any Distribution Date (any such Distribution Date, an
“Optional Repurchase Distribution Date”) that occurs prior to the earlier to
occur of (x) the commencement of the Series 2014-2 Rapid Amortization Period and
(y) the Clean-up Repurchase Distribution Date (any such repurchase, an “Optional
Repurchase”). The repurchase price for any Series 2014-2 Note subject to an
Optional Repurchase shall equal (1) the aggregate outstanding principal balance
of such Series 2014-2 Note (determined after giving effect to any payments made
pursuant to Section 2.5(a) on such Distribution Date), plus (2) accrued and
unpaid interest on such outstanding principal balance (determined after giving
effect to any payments made pursuant to Section 2.4 on such Distribution Date)
plus (3) the Make Whole Payment with respect to such Series 2014-2 Note. 
Section 5.2.    Information. The Trustee shall provide to the Series 2014-2
Noteholders, or their designated agent, copies of all information furnished to
the Trustee or ABRCF pursuant to the Related Documents, as such information
relates to the Series 2014-2 Notes or the Series 2014-2 Collateral.
Section 5.3.    Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Indenture.
Exhibit A‑1:
Form of Restricted Global Class A Note
Exhibit A‑2:
Form of Temporary Global Class A Note
Exhibit A‑3:
Form of Permanent Global Class A Note
Exhibit B‑1:
Form of Restricted Global Class B Note
Exhibit B‑2:
Form of Temporary Global Class B Note
Exhibit B‑3:
Form of Permanent Global Class B Note
Exhibit C:
Form of Series 2014-2 Demand Note
Exhibit D:
Form of Letter of Credit
Exhibit E:
Form of Lease Payment Deficit Notice
Exhibit F:
Form of Demand Notice
Exhibit G:
Form of Supplemental Indenture No. 4 to the Base Indenture
Exhibit H:
Form of Amendment to the Master Exchange Agreement
Exhibit I:
Form of Amendment to the AESOP I Operating Lease
Exhibit J:
Form of Amendment to the Finance Lease
Exhibit K:
Form of Amendment to the AESOP I Operating Lease Loan Agreement
Exhibit L:
Form of Amendment to the AESOP I Finance Lease Loan Agreement
 
 

Section 5.4.    Ratification of Base Indenture. As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Supplement shall be read, taken, and
construed as one and the same instrument.



 
49
 




--------------------------------------------------------------------------------




Section 5.5.    Counterparts. This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
Section 5.6.    Governing Law. This Supplement shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such law.
Section 5.7.    Amendments. This Supplement may be modified or amended from time
to time in accordance with the terms of the Base Indenture; provided, however,
that if, pursuant to the terms of the Base Indenture or this Supplement, the
consent of the Required Noteholders is required for an amendment or modification
of this Supplement or any other Related Document, such requirement shall be
satisfied if such amendment or modification is consented to by the Requisite
Series 2014-2 Noteholders; provided further, that, so long as (i) no
Amortization Event has occurred and is continuing and (ii) the Rating Agency
Consent Condition is met with respect to the outstanding Series 2014-2 Notes,
ABRCF shall be able to (x) increase the Series 2014-2 Maximum Hyundai Amount up
to an amount not to exceed 30% of the aggregate Net Book Value of all Vehicles
leased under the Leases, (y) increase the Series 2014-2 Maximum Kia Amount up to
an amount not to exceed 15% of the aggregate Net Book Value of all Vehicles
leased under the Leases and (z) increase the Series 2014-2 Maximum Used Vehicle
Amount up to an amount not to exceed 10% of the aggregate Net Book Value of all
Vehicles leased under the Leases at any time without the consent of the Series
2014-2 Noteholders by giving written notice of such increase to the Trustee
along with an Officer’s Certificate certifying that no Amortization Event has
occurred and is continuing; provided further that, notwithstanding anything in
this Section 5.7 or Article 8 or Article 12 of the Base Indenture to the
contrary, this Supplement and any Related Documents relating solely to the
Series 2014-2 Notes may be amended to provide for the issuance of any Class C
Notes in accordance with Section 5.15 without the consent of any Class A
Noteholder or any Class B Noteholder.


Section 5.8.    Discharge of Indenture. Notwithstanding anything to the contrary
contained in the Base Indenture, no discharge of the Indenture pursuant to
Section 11.1(b) of the Base Indenture will be effective as to the Series 2014-2
Notes without the consent of the Requisite Series 2014-2 Noteholders.
Section 5.9.    Notice to Rating Agencies. The Trustee shall provide to each
Rating Agency a copy of each notice, opinion of counsel, certificate or other
item delivered to, or required to be provided by, the Trustee pursuant to this
Supplement or any other Related Document.
Section 5.10.    Capitalization of ABRCF. ABRCF agrees that on the Series 2014-2
Closing Date it will have capitalization in an amount equal to or greater than
3% of the sum of (x) the Series 2014-2 Invested Amount and (y) the invested
amount of the Series 2010-1 Notes, the Series 2010-3 Notes, the Series 2010-5
Notes, the Series 2010-6 Notes, the Series 2011-2 Notes, the Series 2011-3
Notes, the Series 2011-4 Notes, the Series 2011-5 Notes, the Series 2012-1
Notes, the Series 2012-2 Notes, the Series 2012-3 Notes, the Series 2013-1
Notes, the Series 2013-2 Notes and the Series 2014-1 Notes.



 
50
 




--------------------------------------------------------------------------------




Section 5.11.    Required Noteholders. Subject to Section 5.7 above, any action
pursuant to Section 5.6, Section 8.13 or Article 9 of the Base Indenture that
requires the consent of, or is permissible at the direction of, the Required
Noteholders with respect to the Series 2014-2 Notes pursuant to the Base
Indenture shall only be allowed with the consent of, or at the direction of, the
Required Controlling Class Series 2014-2 Noteholders. Any other action pursuant
to any Related Document which requires the consent or approval of, or the waiver
by, the Required Noteholders with respect to the Series 2014-2 Notes shall
require the consent or approval of, or waiver by, the Requisite Series 2014-2
Noteholders; provided that, notwithstanding anything in this Section 5.11 or
Article 8 or Article 12 of the Base Indenture to the contrary, any Related
Documents relating solely to the Series 2014-2 Notes may be amended to provide
for the issuance of any Class C Notes in accordance with Section 5.15 without
the consent of any Class A Noteholder or any Class B Noteholder.
Section 5.12.    Series 2014-2 Demand Notes. Other than pursuant to a demand
thereon pursuant to Section 2.5, ABRCF shall not reduce the amount of the Series
2014-2 Demand Notes or forgive amounts payable thereunder so that the
outstanding principal amount of the Series 2014-2 Demand Notes after such
reduction or forgiveness is less than the Series 2014-2 Letter of Credit
Liquidity Amount. ABRCF shall not agree to any amendment of the Series 2014-2
Demand Notes without first satisfying the Rating Agency Confirmation Condition
and the Rating Agency Consent Condition.
Section 5.13.    Termination of Supplement. This Supplement shall cease to be of
further effect when all outstanding Series 2014-2 Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost, or
stolen Series 2014-2 Notes which have been replaced or paid) to the Trustee for
cancellation, ABRCF has paid all sums payable hereunder, and, if the Series
2014-2 Demand Note Payment Amount on the Series 2014-2 Letter of Credit
Termination Date was greater than zero, all amounts have been withdrawn from the
Series 2014-2 Cash Collateral Account in accordance with Section 2.8(i).
Section 5.14.    Noteholder Consent to Certain Amendments. Each Series 2014-2
Noteholder, upon any acquisition of a Series 2014-2 Note, will be deemed to
agree and consent to (i) the execution by ABRCF of a Supplemental Indenture to
the Base Indenture substantially in the form of Exhibit G hereto, (ii) the
execution of an amendment to the Master Exchange Agreement substantially in the
form of Exhibit H hereto, (iii) the execution of an amendment to the AESOP I
Operating Lease substantially in the form of Exhibit I hereto, (iv) the
execution of an amendment to the Finance Lease substantially in the form of
Exhibit J hereto, (v) the execution of an amendment to the AESOP I Operating
Lease Loan Agreement substantially in the form of Exhibit K hereto and (vi) the
execution of an amendment to the AESOP I Finance Lease Loan Agreement
substantially in the form of Exhibit L hereto. Such deemed consent will apply to
each proposed amendment set forth in Exhibits G, H, I, J, K and L individually,
and the failure to adopt any of the amendments set forth therein will not revoke
the consent with respect to any other amendment.
Section 5.15.    Issuance of Class C Notes. No Class C Notes shall be issued on
the Series 2014-2 Closing Date. On any date during the Series 2014-2 Revolving
Period, ABRCF may issue Class C Notes, subject to satisfaction of the following
conditions precedent:



 
51
 




--------------------------------------------------------------------------------




(i)    ABRCF and the Trustee shall have entered into an amendment to this
Supplement (a) providing that the Class C Notes will bear a fixed rate of
interest, determined on or prior the Class C Note Closing Date, (b) providing
that the expected final payment date for the Class C Notes will be the Series
2014-2 Expected Final Distribution Date, (c) providing that the principal amount
of the Class C Notes will be due and payable on the Series 2014-2 Final
Distribution Date, (d) providing that the controlled amortization period with
respect to the Class C Notes will be the Series 2014-2 Controlled Amortization
Period and (e) providing for payment mechanics with respect to the Class C Notes
substantially similar to those with respect to the Class A Notes and the Class B
Notes (other than as set forth below) and consistent with Section 2.12 and such
other provisions with respect to the Class C Notes as may be required for such
issuance;
(ii)    The Trustee shall have received a Company Request at least two (2)
Business Days (or such shorter time as is acceptable to the Trustee) in advance
of the proposed closing date for the issuance of the Class C Notes (the “Class C
Notes Closing Date”) requesting that the Trustee authenticate and deliver the
Class C Notes specified in such Company Request (such specified Class C Notes,
the “Proposed Class C Notes”).
(iii)    The Trustee shall have received a Company Order authorizing and
directing the authentication and delivery of the Proposed Class C Notes by the
Trustee and specifying the designation of the Proposed Class C Notes, the
initial aggregate principal amount of the Proposed Class C Notes to be
authenticated and the Note Rate with respect to the Proposed Class C Notes;
(iv)    The Trustee shall have received written confirmation that the Rating
Agency Confirmation Condition shall have been satisfied with respect to the
issuance of the Proposed Class C Notes (including with respect to the Class A
Notes and the Class B Notes);
(v)    The Trustee shall have received an Officer’s Certificate of ABRCF dated
as of the Class C Note Closing Date to the effect that (a) no Amortization Event
with respect to the Series 2014-2 Notes, Aggregate Asset Amount Deficiency,
Series 2014-2 Enhancement Deficiency, Loan Event of Default, AESOP I Operating
Lease Vehicle Deficiency, Manufacturer Event of Default, Lease Event of Default,
Potential Amortization Event with respect to the Series 2014-2 Notes, Potential
Loan Event of Default, Potential Lease Event of Default, or Potential
Manufacturer Event of Default is continuing or will occur as a result of the
issuance of the Proposed Class C Notes, (b) the issuance of the Proposed Class C
Notes will not result in any breach of any of the terms, conditions or
provisions of or constitute a default under any indenture, mortgage, deed of
trust or other agreement or instrument to which ABRCF is a party or by which it
or its property is bound or any order of any court or administrative agency
entered in any suit, action or other judicial or administrative proceeding to
which ABRCF is a party or by which it or its property may be bound or to which
it or its property may be subject, (c) all conditions precedent provided in this
Supplement and the Base Indenture with respect to the authentication and
delivery of the Proposed Class C Notes have been complied with and (d) the
issuance of the Proposed Class C Notes and any related amendments to this
Supplement and any Related Document



 
52
 




--------------------------------------------------------------------------------




relating solely to the Series 2014-2 Notes will not reduce the availability of
the Series 2014-2 Enhancement to support the payment of interest on or principal
of the Class A Notes or the Class B Notes in any material respect;
(vi)    No amendments to this Supplement or any Related Documents relating
solely to the Series 2014-2 Notes in connection with the issuance of the
Proposed Class C Notes may provide for (a) the application of amounts available
under the Series 2014-2 Letters of Credit or the Series 2014-2 Reserve Account
to support the payment of interest on or principal of the Class C Notes while
any Class A Notes or Class B Notes remain outstanding, (b) any voting rights in
respect of the Class C Notes for so long as any Class A Notes or Class B Notes
are outstanding, other than with respect to any amendments to the Indenture or
any Related Document pursuant to clauses (i) and (ii) of Section 12.2 of the
Base Indenture, (c) the addition of any Amortization Event with respect to the
Series 2014-2 Notes other than those related to payment defaults on the Class C
Notes similar to those in respect of the Class A Notes or the Class B Notes and
enhancement or liquidity deficiencies in respect of the credit enhancement
supporting the Class C Notes similar to those in respect of the Class A Notes
and Class B Notes or (d) the reallocation of Principal Collections allocable to
the Series 2014-2 Notes to pay interest on the Class C Notes while the Class A
Notes or Class B Notes remain outstanding.
(vii)    The Trustee shall have received opinions of counsel substantially
similar to those received in connection with the offering and sale of the Class
A Notes and the Class B Notes, including, without limitation, opinions to the
effect that:
(A)    (x) the Proposed Class C Notes will be treated as indebtedness of ABRCF
for Federal and New York state income tax purposes and (y) the issuance of the
Proposed Class C Notes will not result in any of the Class A Notes, the Class B
Notes or any other outstanding Series of Notes failing to be characterized as
debt for Federal or New York state income tax purposes;
(B)    all conditions precedent provided for in the Base Indenture and this
Supplement with respect to the authentication and delivery of the Proposed Class
C Notes has been complied with in all material respects; and
(C)    the Proposed Class C Notes have been duly authorized and executed and,
when authenticated and delivered in accordance with the provisions of the Base
Indenture and this Supplement, will constitute valid, binding and enforceable
obligations of ABRCF entitled to the benefits of the Base Indenture and this
Supplement, subject, in the case of enforcement, to bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally and to general principles of equity.
Section 5.16.    Confidential Information.
(a)    The Trustee and each Series 2014-2 Note Owner agrees, by its acceptance
and holding of a beneficial interest in a Series 2014-2 Note, to maintain the
confidentiality of all Confidential



 
53
 




--------------------------------------------------------------------------------




Information in accordance with procedures adopted by the Trustee or such Series
2014-2 Note Owner in good faith to protect confidential information of third
parties delivered to such Person; provided, that such Person may deliver or
disclose Confidential Information to: (i) such Person’s directors, trustees,
officers, employees, agents, attorneys, independent or internal auditors and
affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 5.16; (ii) such
Person’s financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 5.16; (iii) any other Series 2014-2 Note Owner; (iv) any
Person of the type that would be, to such Person’s knowledge, permitted to
acquire an interest in the Series 2014-2 Notes in accordance with the
requirements of the Indenture to which such Person sells or offers to sell any
such Series 2014-2 Note or any part thereof and that agrees to hold confidential
the Confidential Information substantially in accordance with this Section 5.16
(or in accordance with such other confidentiality procedures as are acceptable
to ABRCF); (v) any federal or state or other regulatory, governmental or
judicial authority having jurisdiction over such Person; (vi) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
the investment portfolio of such Person, (vii) any reinsurers or liquidity or
credit providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 5.16 (or in accordance with such
other confidentiality procedures as are acceptable to ABRCF); (viii) any other
Person with the consent of ABRCF; or (ix) any other Person to which such
delivery or disclosure may be necessary or appropriate (A) to effect compliance
with any law, rule, regulation, statute or order applicable to such Person, (B)
in response to any subpoena or other legal process upon prior notice to ABRCF
(unless prohibited by applicable law, rule, order or decree or other requirement
having the force of law), (C) in connection with any litigation to which such
Person is a party upon prior notice to ABRCF (unless prohibited by applicable
law, rule, order or decree or other requirement having the force of law) or
(D) if an Amortization Event with respect to the Series 2014-2 Notes has
occurred and is continuing, to the extent such Person may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under the Series 2014-2 Notes,
the Indenture or any other Related Document; and provided, further, however,
that delivery to any Series 2014-2 Note Owner of any report or information
required by the terms of the Indenture to be provided to such Series 2014-2 Note
Owner shall not be a violation of this Section 5.16. Each Series 2014-2 Note
Owner agrees, by acceptance of a beneficial interest in a Series 2014-2 Note,
except as set forth in clauses (v), (vi) and (ix) above, that it shall use the
Confidential Information for the sole purpose of making an investment in the
Series 2014-2 Notes or administering its investment in the Series 2014-2 Notes.
In the event of any required disclosure of the Confidential Information by such
Series 2014-2 Note Owner, such Series 2014-2 Note Owner agrees to use reasonable
efforts to protect the confidentiality of the Confidential Information.
(b)    For the purposes of this Section 5.16, “Confidential Information” means
information delivered to the Trustee or any Series 2014-2 Note Owner by or on
behalf of ABRCF in connection with and relating to the transactions contemplated
by or otherwise pursuant to the Indenture and the Related Documents; provided,
that such term does not include information that: (i) was publicly known or
otherwise known to the Trustee or such Series 2014-2 Note Owner prior to the
time of such disclosure; (ii) subsequently becomes publicly known through no act
or omission by the Trustee, any Series 2014-2 Note Owner or any person acting on
behalf of the Trustee or any Series



 
54
 




--------------------------------------------------------------------------------




2014-2 Note Owner; (iii) otherwise is known or becomes known to the Trustee or
any Series 2014-2 Note Owner other than (x) through disclosure by ABRCF or (y)
as a result of the breach of a fiduciary duty to ABRCF or a contractual duty to
ABRCF; or (iv) is allowed to be treated as non‑confidential by consent of ABRCF.
Section 5.17.    Capitalized Cost Covenant. ABRCF hereby agrees that it shall
not permit the aggregate Capitalized Cost for all Vehicles purchased in any
model year that are not subject to a Manufacturer Program to exceed 85% of the
aggregate MSRP (Manufacturer Suggested Retail Price) of all such Vehicles;
provided, however, that ABCRF shall not modify the customary buying patterns or
purchasing criteria used by the Administrator and its Affiliates with respect to
the Vehicles if the primary purpose of such modification is to comply with this
covenant.
Section 5.18.    Further Limitation of Liability. Notwithstanding anything in
this Supplement to the contrary, in no event shall the Trustee or its directors,
officers, agents or employees be liable under this Supplement for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, lost profits), even if the Trustee or its
directors, officers, agents or employees have been advised of the likelihood of
such loss or damage and regardless of the form of action.


Section 5.19.    Series 2014-2 Agent.     The Series 2014-2 Agent shall be
entitled to the same rights, benefits, protections, indemnities and immunities
hereunder as are granted to the Trustee under the Base Indenture as if set forth
fully herein.
Section 5.20.    Force Majeure. In no event shall the Trustee be liable for any
failure or delay in the performance of its obligations under this Supplement
because of circumstances beyond the Trustee’s control, including, but not
limited to, a failure, termination, suspension of a clearing house, securities
depositary, settlement system or central payment system in any applicable part
of the world or acts of God, flood, war (whether declared or undeclared), civil
or military disturbances or hostilities, nuclear or natural catastrophes,
political unrest, explosion, severe weather or accident, earthquake, terrorism,
fire, riot, labor disturbances, strikes or work stoppages for any reason,
embargo, government action, including any laws, ordinances, regulations or the
like (whether domestic, federal, state, county or municipal or foreign) which
delay, restrict or prohibit the providing of the services contemplated by this
Supplement, or the unavailability of communications or computer facilities, the
failure of equipment or interruption of communications or computer facilities,
or the unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility, or any other causes beyond the Trustee’s control whether
or not of the same class or kind as specified above.
Section 5.21.    Waiver of Jury Trial, etc. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
SUPPLEMENT, THE SERIES 2014-2 NOTES, THE SERIES 2014-2 DEMAND NOTES, THE SERIES
2014-2 LETTER OF CREDIT AND ANY OTHER RELATED DOCUMENTS EXECUTED IN CONNECTION
WITH THE ISSUANCE OF THE



 
55
 




--------------------------------------------------------------------------------




SERIES 2014-2 NOTES, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE PARTIES HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS SUPPLEMENT.
Section 5.22.    Submission to Jurisdiction. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK CITY, STATE OF NEW YORK, OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE SERIES 2014-2
NOTES, THE SERIES 2014-2 DEMAND NOTES, THE SERIES 2014-2 LETTER OF CREDIT AND
ANY OTHER RELATED DOCUMENTS EXECUTED IN CONNECTION WITH THE ISSUANCE OF THE
SERIES 2014-2 NOTES AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO
EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION EACH MAY NOW OR HEREAFTER HAVE, TO THE LAYING OF VENUE IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AS WELL AS ANY RIGHT EACH MAY NOW OR
HEREAFTER HAVE, TO REMOVE ANY SUCH ACTION OR PROCEEDING, ONCE COMMENCED, TO
ANOTHER COURT ON THE GROUNDS OF FORUM NON CONVENIENS OR OTHERWISE. NOTHING
CONTAINED HEREIN SHALL PRECLUDE ANY PARTY HERETO FROM BRINGING AN ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE SERIES 2014-2
NOTES, THE SERIES 2014-2 DEMAND NOTES, THE SERIES 2014-2 LETTER OF CREDIT AND
ANY OTHER RELATED DOCUMENTS EXECUTED IN CONNECTION WITH THE ISSUANCE OF THE
SERIES 2014-2 NOTES IN ANY OTHER COUNTRY, STATE OR PLACE HAVING JURISDICTION
OVER SUCH ACTION OR PROCEEDING.









 
56
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, ABRCF and the Trustee have caused this Supplement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.




AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC


By:
/s/ Rochelle Tarlowe
Name:
Rochelle Tarlowe
Title:
Vice President and Treasurer








 
 
 




--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee


By:
/s/ Mitchell L. Brumwell
Name:
Mitchell L. Brumwell
Title:
Vice President



THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Series 2014-2 Agent


By:
/s/ Mitchell L. Brumwell
Name:
Mitchell L. Brumwell
Title:
Vice President












 
 
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS
2
ARTICLE II SERIES 2014-2 ALLOCATIONS
25
Section 2.1.
Establishment of Series 2014-2 Collection Account, Series 2014-2 Excess
Collection Account and Series 2014-2 Accrued Interest Account
25
Section 2.2.
Allocations with Respect to the Series 2014-2 Notes
25
Section 2.3.
Payments to Noteholders
30
Section 2.4.
Payment of Note Interest
32
Section 2.5.
Payment of Note Principal
33
Section 2.6.
Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment
37
Section 2.7.
Series 2014-2 Reserve Account
37
Section 2.8.
Series 2014-2 Letters of Credit and Series 2014-2 Cash Collateral Account
39
Section 2.9.
Series 2014-2 Distribution Account
43
Section 2.10.
Series 2014-2 Accounts Permitted Investments
45
Section 2.11.
Series 2014-2 Demand Notes Constitute Additional Collateral for Series 2014-2
Notes
45
Section 2.12.
Subordination of the Class B Notes and Class C Notes
45
ARTICLE III AMORTIZATION EVENTS
46
ARTICLE IV FORM OF SERIES 2014-2 NOTES
47
Section 4.1.
Restricted Global Series 2014-2 Notes
47
Section 4.2.
Temporary Global Series 2014-2 Notes; Permanent Global Series 2014-2 Notes
48
ARTICLE V GENERAL
48
Section 5.1.
Optional Repurchase
48
Section 5.2.
Information
49
Section 5.3.
Exhibits
49
Section 5.4.
Ratification of Base Indenture
49
Section 5.5.
Counterparts
49
Section 5.6.
Governing Law
50
Section 5.7.
Amendments
50
Section 5.8.
Discharge of Indenture
50
Section 5.9.
Notice to Rating Agencies
50
Section 5.10.
Capitalization of ABRCF
50
Section 5.11.
Required Noteholders.
50
Section 5.12.
Series 2014-2 Demand Notes
51
Section 5.13.
Termination of Supplement
51
Section 5.14.
Noteholder Consent to Certain Amendments
51
Section 5.15.
Issuance of Class C Notes
51
Section 5.16.
Confidential Information.
53
Section 5.17.
Capitalized Cost Covenant
55




 
 
 




--------------------------------------------------------------------------------




Section 5.18.
Further Limitation of Liability.
55
Section 5.19.
Series 2014-2 Agent.
55
Section 5.20.
Force Majeure.
55
Section 5.21.
Waiver of Jury Trial, etc.
55
Section 5.22.
Submission to Jurisdiction.
56






 
 
 


